Exhibit 10.1
 
Published CUSIP Number: 70509WAA6
CREDIT AGREEMENT
Dated as of July 8, 2010
among
PEBBLEBROOK HOTEL, L.P.,
as the Borrower,
PEBBLEBROOK HOTEL TRUST,
as the Parent REIT and a Guarantor,
CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    27  
1.03 Accounting Terms
    28  
1.04 Rounding
    29  
1.05 Times of Day
    29  
1.06 Letter of Credit Amounts
    29  
1.07 Addition/Removal of Borrowing Base Properties
    29  
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    33  
2.01 Committed Loans
    33  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    33  
2.03 Letters of Credit
    35  
2.04 Swing Line Loans
    41  
2.05 Prepayments
    43  
2.06 Termination or Reduction of Commitments
    43  
2.07 Repayment of Loans
    44  
2.08 Interest
    44  
2.09 Fees
    44  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin
    45  
2.11 Evidence of Debt
    45  
2.12 Payments Generally; Administrative Agent’s Clawback
    46  
2.13 Sharing of Payments by Lenders
    47  
2.14 Extension of Maturity Date
    47  
2.15 Increase in Commitments
    48  
2.16 [Reserved]
    49  
2.17 Cash Collateral
    49  
2.18 Defaulting Lenders
    50  
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    52  
3.01 Taxes
    52  
3.02 Illegality
    54  
3.03 Inability to Determine Rates
    55  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    55  
3.05 Compensation for Losses
    56  
3.06 Mitigation Obligations; Replacement of Lenders
    57  
3.07 Survival
    57  
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    57  
4.01 Conditions of Initial Credit Extension
    57  
4.02 Conditions to all Credit Extensions
    60  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    60  
5.01 Existence, Qualification and Power
    60  
5.02 Authorization; No Contravention
    60  
5.03 Governmental Authorization; Other Consents
    61  
5.04 Binding Effect
    61  
5.05 Financial Statements; No Material Adverse Effect
    61  

i



--------------------------------------------------------------------------------



 



          Section   Page  
5.06 Litigation
    61  
5.07 No Default
    62  
5.08 Ownership of Property; Liens; Investments
    62  
5.09 Environmental Compliance
    62  
5.10 Insurance
    63  
5.11 Taxes
    63  
5.12 ERISA Compliance
    64  
5.13 Subsidiaries; Equity Interests
    64  
5.14 Margin Regulations; Investment Company Act
    65  
5.15 Disclosure
    65  
5.16 Compliance with Laws
    65  
5.17 Taxpayer Identification Number
    65  
5.18 Intellectual Property; Licenses, Etc.
    65  
5.19 Solvency
    66  
5.20 Casualty, Etc
    66  
5.21 Labor Matters
    66  
5.22 REIT Status
    66  
5.23 Collateral Documents
    66  
5.24 Borrowing Base Properties
    66  
ARTICLE VI. AFFIRMATIVE COVENANTS
    66  
6.01 Financial Statements
    66  
6.02 Certificates; Other Information
    67  
6.03 Notices
    69  
6.04 Payment of Obligations
    69  
6.05 Preservation of Existence, Etc
    69  
6.06 Maintenance of Properties
    70  
6.07 Maintenance of Insurance
    70  
6.08 Compliance with Laws and Contractual Obligations
    70  
6.09 Books and Records
    70  
6.10 Inspection Rights
    70  
6.11 Use of Proceeds
    70  
6.12 Additional Guarantors
    70  
6.13 Pledged Equity Interests; Real Property and Other Collateral
    71  
6.14 Further Assurances
    72  
6.15 Compliance with Terms of Approved Ground Leases; Material Easement
Agreements
    72  
6.16 Environmental Assessment Report
    74  
6.17 Borrowing Base Entity SPE/Separateness Requirements; New York Borrowing
Base Properties
    75  
6.18 Additional Insurance Requirements for Borrowing Base Properties
    75  
6.19 Updated Appraisals
    77  
6.20 Title Insurance Policy
    78  
ARTICLE VII. NEGATIVE COVENANTS
    78  
7.01 Liens
    78  
7.02 Investments
    79  
7.03 Indebtedness
    81  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
7.04 Fundamental Changes
    81  
7.05 Dispositions
    82  
7.06 Restricted Payments
    82  
7.07 Change in Nature of Business
    83  
7.08 Transactions with Affiliates
    83  
7.09 Burdensome Agreements
    83  
7.10 Use of Proceeds
    83  
7.11 Financial Covenants
    83  
7.12 Capital Expenditures
    84  
7.13 Accounting Changes
    84  
7.14 Ownership of Subsidiaries; Certain Real Property Assets
    84  
7.15 Leases
    85  
7.16 Sale Leasebacks
    85  
7.17 [Reserved]
    85  
7.18 Additional Borrowing Base Property Matters
    85  
7.19 Insurance Proceeds and Condemnation Awards
    85  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    86  
8.01 Events of Default
    86  
8.02 Remedies Upon Event of Default
    88  
8.03 Application of Funds
    89  
8.04 Special Provision Regarding Failure to Comply with Certain Financial
Covenants
    89  
ARTICLE IX. ADMINISTRATIVE AGENT
    90  
9.01 Appointment and Authority
    90  
9.02 Rights as a Lender
    90  
9.03 Exculpatory Provisions
    90  
9.04 Reliance by Administrative Agent
    91  
9.05 Delegation of Duties
    91  
9.06 Resignation or Removal of Administrative Agent
    91  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    92  
9.08 No Other Duties, Etc.
    92  
9.09 Administrative Agent May File Proofs of Claim
    92  
9.10 Collateral and Guaranty Matters
    93  
9.11 Secured Hedge Agreements
    94  
ARTICLE X. MISCELLANEOUS
    94  
10.01 Amendments, Etc.
    94  
10.02 Notices; Effectiveness; Electronic Communication
    95  
10.03 No Waiver; Cumulative Remedies; Enforcement
    97  
10.04 Expenses; Indemnity; Damage Waiver
    97  
10.05 Payments Set Aside
    99  
10.06 Successors and Assigns
    99  
10.07 Treatment of Certain Information; Confidentiality
    102  
10.08 Right of Setoff
    103  
10.09 Interest Rate Limitation
    103  
10.10 Counterparts; Integration; Effectiveness
    103  
10.11 Survival of Representations and Warranties
    103  
10.12 Severability
    104  

iii



--------------------------------------------------------------------------------



 



          Section   Page  
10.13 Replacement of Lenders
    104  
10.14 Governing Law; Jurisdiction; Etc.
    104  
10.15 Waiver of Jury Trial
    105  
10.16 California Judicial Reference
    105  
10.17 No Advisory or Fiduciary Responsibility
    105  
10.18 Electronic Execution of Assignments and Certain Other Documents
    106  
10.19 USA PATRIOT Act
    106  
ARTICLE XI. GUARANTY
    106  
11.01 The Guaranty
    106  
11.02 Obligations Unconditional
    107  
11.03 Reinstatement
    107  
11.04 Certain Waivers
    108  
11.05 Remedies
    108  
11.06 Rights of Contribution
    108  
11.07 Guaranty of Payment; Continuing Guaranty
    108  
 
       
SIGNATURES
    S-1  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
2.01
  Commitments and Applicable Percentages  
5.05
  Supplement to Interim Financial Statements  
5.06
  Litigation  
5.08(b)
  Existing Liens  
5.08(c)
  Existing Investments  
5.09
  Environmental Matters  
5.10
  Insurance  
5.12(d)
  Pension Plans  
5.13(a)
  Capital and Ownership Structure of Borrower and Subsidiaries  
5.13(b)
  Subsidiaries of Parent REIT, Borrower and Loan Parties  
5.18
  Intellectual Property Matters  
5.22
  Schedule of Taxable REIT Subsidiaries  
5.24(a)
  Borrowing Base Properties  
5.24(b)
  Approved Managers  
7.03
  Existing Indebtedness  
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

            Form of  
A
  Committed Loan Notice  
B
  Swing Line Loan Notice  
C
  Note  
D
  Compliance Certificate  
E-1
  Assignment and Assumption  
E-2
  Administrative Questionnaire  
F
  Mortgage  
G-1
  Opinion Matters (Counsel to Loan Parties)  
G-2
  Opinion Matters (Local Counsel to Loan Parties)  
H
  Joinder Agreement  
I
  Third Party Report Reliance Language  
J
  Request to Reduce Availability Regarding Recording Cost Amount

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of July 8, 2010,
among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the “Borrower”),
PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust (the “Parent
REIT”), the other Persons party hereto from time to time as Guarantors (as such
term is defined herein), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acceleration” has the meaning specified in Section 8.02.
     “Adjusted Unrestricted Cash” means, on any date, an amount, not less than
zero ($0.00), equal to (A) to the extent the Borrower’s Unrestricted Cash is in
excess of $100 million, an amount equal to 100% of the Unrestricted Cash in
excess of $100 million held by the Borrower; or (B) to the extent the
Unrestricted Cash held by the Borrower is less than or equal to $100 million, an
amount equal to the lesser of (i) the difference between such Unrestricted Cash
balance of the Borrower and $10 million and (ii) $10 million.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Applicable Laws” means, collectively, all applicable international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
     “Applicable Margin” means (a) from the Closing Date to the date on which
the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2010, 2.00% per annum for
Base Rate Loans and Swing Line Loans and 3.00% per annum for Eurodollar Rate
Loans and Letters of





--------------------------------------------------------------------------------



 



Credit, and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

                      Eurodollar   Base Rate         Rate Loans   Loans and
Pricing   Consolidated   and   Swing Line Level   Leverage Ratio   Letters of
Credit   Loans I   < 3.0x   3.00%   2.00% II   ³3.0 and <3.5x   3.25%   2.25%
III   ³3.5x and <4.0x   3.50%   2.50% IV   ³4.0x and <4.5x   3.75%   2.75% V  
³4.5x   4.00%   3.00%

     Any increase or decrease in the Applicable Margin resulting from a change
in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the last day of the fiscal quarter for which
such Compliance Certificate has been timely delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level V shall apply as of the first Business Day
after the last day of the fiscal quarter for which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is actually delivered.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b).
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Appraisal” means, with respect to each Borrowing Base Property, a
FIRREA-compliant MAI appraisal of such Borrowing Base Property ordered by the
Administrative Agent, from an appraiser and in form and substance acceptable to
the Administrative Agent in its reasonable discretion and initially dated as of
a date not more than sixty (60) days prior to the date on which such Borrowing
Base Property is first included in the calculation of the Borrowing Base, and
any such new or updated appraisals meeting the foregoing requirements (other
than the initial date) obtained by the Administrative Agent pursuant to
Section 6.19.
     “Appraised Value” means, as of any date of determination, for each
Borrowing Base Property existing as of such date, the most-recently obtained
“as-is” appraised value of such Borrowing Base Property as set forth in an
Appraisal.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Approved Ground Lease” means a ground lease that is in form and substance
reasonably acceptable to the Administrative Agent and Supermajority Lenders (as
evidenced by their approval of the BBP Deliverables related to a proposed
Borrowing Base Property that is subject to a ground lease).
     “Approved Manager” means any of the managers identified on Schedule 5.24(b)
that are pre-approved by the Administrative Agent and the Supermajority Lenders
as of the Closing Date or are otherwise approved following

2



--------------------------------------------------------------------------------



 



the Closing Date by the Administrative Agent and the Supermajority Lenders and
who are engaged to manage one or more Borrowing Base Properties pursuant to
management agreements in form and substance reasonably acceptable to the
Administrative Agent and the Supermajority Lenders between the applicable
manager and the TRS that has leased such Borrowing Base Property from the owner
thereof.
     “Arranger” means Banc of America Securities LLC, in its capacity as a joint
lead arranger and a joint book runner.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Consolidated Parties for the fiscal year ended December 31, 2009, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Parties, including the
notes thereto.
     “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “BBP Deliverables” means, with respect to each Real Property for which the
Borrower seeks approval as a “Borrowing Base Property” the following items
(except to the extent the delivery thereof is otherwise waived in writing by the
Administrative Agent and the Supermajority Lenders):
     (a) except to the extent provided in Section 1.07(e) regarding any Real
Property located in the State of New York, evidence that counterparts of the
Mortgage related to such Real Property have been duly executed, acknowledged and
delivered and are in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
in its reasonable

3



--------------------------------------------------------------------------------



 



discretion in order to create a valid first and subsisting Lien on the property
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that provision for all filing, documentary, stamp,
intangible and recording taxes and fees on the aggregate amount to be secured
thereby (which amount may be less than the aggregate amount of the Aggregate
Commitments in the reasonable discretion of the Administrative Agent acting upon
the advice of its counsel) shall have been made;
     (b) unexpired commitments for ALTA/ASCM mortgagee title insurance policies
(with copies of all title exceptions and encumbrances and indicia of ownership
described therein) issued by the Title Insurance Company (the “Mortgage
Commitments”) with respect to each such Real Property, which commitments
represent the unconditional commitment by the Title Insurance Company to issue a
mortgagee title insurance policy in favor of the Administrative Agent insuring
that each of the Mortgages creates a valid and enforceable first priority
mortgage lien on the applicable Real Property described therein, free and clear
of all defects and encumbrances except Permitted Liens of the type described in
Section 7.01(a), (c), (d), (f), (g) and (j), which Mortgage Commitments shall be
issued in an amount at least equal to the amount to be secured by such Mortgage
and otherwise be in form and substance satisfactory to the Administrative Agent
in its reasonable discretion and shall include such endorsements as are
reasonably requested by the Administrative Agent, (including tie-in, first loss
and last dollar endorsements, in each case, where available), and which Mortgage
Commitments shall be updated, renewed or replaced at least ten (10) days prior
to the expiration of the then-existing Mortgage Commitment provided as a
condition to any extension of a temporary waiver by the Administrative Agent in
accordance with the provisions of Section 1.07(e) of the requirement for the
execution, delivery and recording of a Mortgage or the delivery of a Mortgage
Policy relating thereto with respect to any such Real Property located in the
State of New York, together with evidence of the Borrower’s or the applicable
Loan Party’s provision for the payment of all premiums required to be paid as a
condition to the issuance of policies with respect to such Mortgage Commitments;
     (c) maps or plats of an ALTA/ASCM (or other form acceptable to the
Administrative Agent in its discretion) survey of the sites of the Real Property
covered by the Mortgage Commitments certified to the Administrative Agent and
the Title Insurance Company in a manner reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company, dated a date reasonably
satisfactory to each of the Administrative Agent and the Title Insurance Company
by an independent professional licensed land surveyor duly registered and
licensed in the States in which the property described in such survey is located
and acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent, and which maps or plats and the surveys
on which they are based shall be sufficient to delete any standard printed
survey exception contained in the applicable Mortgage Policy and be made in
accordance with the 2005 ALTA/ACSM Minimum Standard Detail Requirements for Land
Title Surveys including items 2, 3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
13 and 14 on Table A thereof, together with photographs (interior and exterior)
thereof, but which photographs need not be part of the survey;
     (d) property condition, engineering, soils and other similar reports as to
such Real Properties ordered by the Borrower in connection with the potential
acquisition, from professional firms reasonably acceptable to the Administrative
Agent, in each case including the reliance language set forth on Exhibit I
hereto (or such other reliance language as is acceptable to the Administrative
Agent in its reasonable discretion) and otherwise in form and substance
reasonably acceptable to the Administrative Agent;
     (e) copies of each Material Lease in existence with respect to such Real
Property, together with estoppels and subordination, nondisturbance and
attornment agreements from any tenants with respect to such Material Leases, in
each case in form and substance reasonably acceptable to the Administrative
Agent; provided, however, that such subordination, nondisturbance and attornment
agreements for leases to a TRS shall provide that if the Administrative Agent
forecloses under a Mortgage or takes title to a Borrowing Base Property by deed
in lieu thereof, so long as the TRS is not in default (beyond any applicable
cure periods) under its Lease: (i) neither the TRS’ possession of the applicable
Borrowing Base Property nor the TRS’ rights and privileges under its Lease will
be disturbed or terminated, by such

4



--------------------------------------------------------------------------------



 



foreclosure or deed in lieu thereof, and (ii) if the Administrative Agent (or
its nominee or designee) shall succeed to the rights of a Loan Party under such
Lease through foreclosure, deed in lieu thereof or otherwise, or another person
purchases the Borrowing Base Property at or following foreclosure of the
Mortgage, then the TRS shall attorn to and recognize the Administrative Agent
(or its nominee or designee) or such purchaser as the TRS’ landlord under the
Lease;
     (f) to the extent the applicable Real Property is subject to a ground lease
pursuant to which a Loan Party is the ground lessee, a copy of such ground lease
(which must be an Approved Ground Lease) and estoppel and consent agreements
executed by each of the ground lessors with respect to any such Approved Ground
Lease, along with (1) a memorandum of lease in recordable form with respect to
such leasehold interest, executed and acknowledged by the owner of the affected
Real Property, as lessor, or (2) evidence that the applicable Approved Ground
Lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form reasonably satisfactory to the Administrative Agent;
     (g) evidence of the insurance required by the terms hereof or of the
applicable Mortgage related to such Real Property, in each case naming the
Administrative Agent (for the benefit of the Secured Parties) as additional
insured (in the case of liability insurance) or loss payee (in the case of
hazard insurance);
     (h) an Appraisal of each of such Real Properties described in the
Mortgages;
     (i) evidence as to (i) whether such Real Property is in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such Real Property is a Flood
Hazard Property, (A) whether the community in which such Real Property is
located is participating in the National Flood Insurance Program, (B) the
applicable Borrower’s written acknowledgment of receipt of written notification
from the Administrative Agent as to the fact that such Real Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) copies of insurance policies or certificates of insurance of the
Consolidated Parties evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Lenders;
     (j) if no zoning endorsement has been issued with respect to the Mortgage
Policy, then evidence satisfactory to the Administrative Agent that such Real
Property, and the uses of such Real Property, are in compliance in all material
respects with all applicable zoning laws (the evidence submitted as to which
should include the zoning designation made for such Real Property, the permitted
uses of each such Real Property under such zoning designation and, if available,
zoning requirements as to parking, lot size, ingress, egress and building
setbacks);
     (k) an environmental site assessment (which includes the reliance language
set forth on Exhibit I hereto, or such other reliance language as is acceptable
to the Administrative Agent in its reasonable discretion, or the Administrative
Agent is otherwise provided a reliance letter acceptable to the Administrative
Agent in its reasonable discretion) with respect to such Real Property issued
not more than one year prior to the date that Borrower requests approval of such
Real Property as a “Borrowing Base Property” showing no “recognized
environmental conditions” requiring remediation pursuant to an Environmental Law
that have not been properly addressed through remediation completed to the
satisfaction of all Governmental Authorities (or such other resolution which has
been accepted in writing by either the Administrative Agent or all Governmental
Authority(ies) with jurisdiction relating to both the applicable Real Property
and such recognized environmental conditions, and having authority to enforce
any Environmental Laws with respect thereto) and otherwise showing environmental
conditions which are reasonably acceptable to the Administrative Agent;

5



--------------------------------------------------------------------------------



 



     (l) an investment summary prepared by the Borrower respecting such Real
Property, which investment summary shall include a brief narrative, historical
and pro forma cash flow summaries and a preliminary operating budget with
respect to such Real Property;
     (m) with respect to Real Properties located in California (or, in the
reasonable judgment of the Administrative Agent, in any other area with a high
degree of seismic risk), a seismic report with respect thereto dated as of a
date reasonably acceptable to the Administrative Agent and earthquake insurance
to the extent customarily obtained under the circumstances described in such
report or as otherwise deemed reasonably necessary by the Administrative Agent;
     (n) a copy of the fully-executed purchase and sale agreement respecting
such Real Property between the proposed Borrowing Base Entity and the seller of
such Real Property;
     (o) a copy of the management agreement between the applicable TRS and an
Approved Manager respecting such Real Property (including without limitation, an
abstract of such management agreement), together with a collateral assignment of
such management agreement among the applicable TRS, such Approved Manager and
the applicable Borrowing Base Entity in such form as the Administrative Agent
may reasonably agree;
     (p) a copy of the franchise agreement respecting such Real Property
(including without limitation, an abstract of such franchise agreement),
together with a collateral assignment of such agreement with respect to such
franchise agreement among the applicable TRS, the franchisor under such
franchise agreement and the applicable Borrowing Base Entity in such form as the
Administrative Agent may reasonably agree, or in the alternative, a “comfort
letter” from such franchisor or other evidence reasonably acceptable to the
Administrative Agent of the Administrative Agent’s ability to assume the
franchise agreement or enter into a replacement franchise agreement in
connection with the exercise of remedies following an Event of Default;
     (q) unless the Person owning or acquiring such Real Property is a
Guarantor, a Joinder Agreement executed by such Person as contemplated under and
in accordance with Section 6.12; and
     (r) such other documentation as may be reasonably required by the
Administrative Agent.
     “BBP Value” means, as of any date of determination, the sum of the “as-is”
appraised value of the assets from time to time qualifying as Borrowing Base
Properties pursuant to the most-recently obtained Appraisal related thereto;
provided, however that, as of the date which is 24 months following the Closing
Date and continuing until the termination of this Agreement, the following asset
concentration restrictions shall apply to the calculation of BBP Value (except
to the extent waived by the Administrative Agent and Required Lenders): (a) no
less than four (4) Real Properties must, at all times, qualify as Borrowing Base
Properties or the BBP Value shall be deemed to be zero ($0.00); (b) the maximum
BBP Value allocable to Borrowing Base Property assets located in any one Major
MSA shall not exceed 40% of the total BBP Value and the maximum BBP Value
allocable to Borrowing Base Property assets located in any one Other MSA shall
not exceed 33% of the total BBP Value (provided, that to the extent such
limitations are exceeded, the value of such assets shall be removed from the
calculation of BBP Value to the extent of such excess) and the Borrowing Base
shall include Real Properties located in at least four (4) metropolitan
statistical areas; and (c) no more than 20% of the BBP Value shall be allocable
to assets which are subject to an Approved Ground Lease (provided, that (i) a
hotel shall be excluded from the calculation of this limitation to the extent
that (A) such hotel is subject to an Approved Ground Lease entered into in
connection with a “bonds for title,” “payment in lieu of taxes” or similar
transaction through a local development authority or equivalent governmental
issuer, (B) the documentation for such transaction contains the right in favor
of the Loan Party that is a party thereto to repurchase the interest in such
property owned by such authority or issuer for a price not greater than One
Hundred Dollars ($100.00), and (C) the fee simple interest in such property held
by such authority or issuer is subordinated to the Mortgage encumbering such
property in favor of the Administrative Agent, and (ii) to the extent such
limitation is exceeded, the value of such assets shall be removed from the
calculation of BBP Value to the extent of such excess); provided, further, that,
at no time following the Closing Date shall the BBP Value allocable to Borrowing
Base Property assets located in the State of New York that are not subject to a

6



--------------------------------------------------------------------------------



 



recorded Mortgage as provided in Section 1.07(e) exceed 20% (or such higher
percentage as may be approved by the Supermajority Lenders) of the total BBP
Value (provided, that to the extent such limitation is exceeded, the value of
such assets shall be removed from the calculation of BBP Value to the extent of
such excess).
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Borrowing Base” means, as of any date of calculation, the least of the
following: (a) the Aggregate Commitments, (b) the Collateral Value Amount, and
(c) the Mortgageability Amount.
     “Borrowing Base Entity” means, as of any date of determination, any Person
that owns (or leases as ground lessee pursuant to an Approved Ground Lease) a
Borrowing Base Property, and “Borrowing Base Entities” means a collective
reference to all of them.
     “Borrowing Base Properties” means, as of any date, a collective reference
to each Real Property (i) that is set forth on Schedule 5.24(a) hereto (as such
schedule may be updated from time to time in accordance with the terms hereof
(including, without limitation, Sections 1.07 and 6.02(b)), in each case to the
extent that such Real Property has not otherwise been removed as a “Borrowing
Base Property” pursuant to the other criteria for qualification as such set
forth in this definition and the other provisions of this Agreement, and
(ii) that meets the following criteria:

  (a)   such Real Property is a “luxury”, “upper upscale”, or “upscale” full or
select service hotel;     (b)   such Real Property’s brand and/or concept/flag
(as applicable) has been approved by the Administrative Agent, in its reasonable
discretion;     (c)   such Real Property is managed by an Approved Manager
pursuant to a management agreement in form and substance reasonably acceptable
to the Administrative Agent and Lenders;     (d)   such Real Property is owned
in fee simple by Borrower or a Guarantor (other than the Parent REIT) or is
subject to an Approved Ground Lease (and such property, whether owned in fee
simple by the Borrower or such Guarantor or is subject to an Approved Ground
Lease, is leased to the applicable TRS);     (e)   such Real Property is free of
any Liens (other than Permitted Liens of the type described in Section 7.01(a),
(c), (d), (f), (g) and (j)) or negative pledges;     (f)   Borrower has proposed
such Real Property to the Administrative Agent and Lenders in writing and has
provided to Administrative Agent and Lenders all of the BBP Deliverables with
respect to such Real Property and such BBP Deliverables are approved as provided
herein; and     (g)   the Supermajority Lenders have approved such Real
Property’s inclusion as a “Borrowing Base Property” in accordance with the terms
hereof; provided, that a Lender shall be deemed to have conditionally approved a
property’s inclusion as a “Borrowing Base Property” and confirmed the
acceptability of each of the Conditional Approval BBP Deliverables, with respect
to such Real Property to the extent that such Lender has not, on or prior to the
date which is fifteen (15) Business Days following such Lender’s receipt of all
of the Conditional Approval BBP Deliverables with respect to such Real Property,
communicated to the Administrative Agent in writing its rejection of any of the
Conditional Approval BBP Deliverables or such Real Property’s proposed inclusion
as a “Borrowing Base Property” hereunder. All remaining BBP Deliverables will be
approved by the Administrative Agent and/or Supermajority Lenders, as
applicable, promptly after receipt.

7



--------------------------------------------------------------------------------



 



The term “Borrowing Base Property” shall mean any one of such Borrowing Base
Properties.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Applicable Laws of, or
are in fact closed in, New York, New York, Charlotte, North Carolina or Dallas,
Texas and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day.
     “Calculation Period” means, as of any date of determination commencing with
the delivery of the Required Financial Information for the fiscal quarter ending
June 30, 2010, the most recent four (4) fiscal quarter period for which the
Borrower has provided the Required Financial Information; provided, that
(a) notwithstanding the foregoing, calculations made with respect to Required
Financial Information for fiscal quarters ending prior to June 30, 2011 shall be
based on the period from April 1, 2010 through the end of the applicable fiscal
quarter (with the calculated amounts annualized to the extent the period from
April 1, 2010 through the most-recently ended fiscal quarter is not at least
twelve (12) months); and (b) for calculations made on a Pro Forma Basis, the
amounts calculated for the applicable Calculation Period shall be adjusted as
set forth in Section 1.03(c), but shall otherwise relate to the applicable
Calculation Period (as defined above).
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

    “Change of Control” means an event or series of events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
     (b) during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

8



--------------------------------------------------------------------------------



 



     (c) the passage of thirty days from the date upon which any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 25% or more of the combined voting power of such
securities.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” and “Mortgaged Property”
referred to in the Collateral Documents and all of the other property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.
     “Collateral Documents” means, collectively, the Pledge Agreement, the
Mortgages, and each of the other mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
     “Collateral Value Amount” means, as of any date of determination, an amount
equal to (a) the product of (i) 50% multiplied by (ii) the BBP Value as of such
date minus (b) the Recording Cost Amount for each Borrowing Base Property
located in the State of New York and for which a Mortgage has not been recorded
to the extent such Recording Cost Amount for such Borrowing Base Property has
not been deposited by the Borrower or other applicable Loan Party in an escrow
account on terms and conditions reasonably satisfactory to the Administrative
Agent; provided, that for purposes of determining the Collateral Value Amount,
the portion of BBP Value as of any date attributable to any particular Borrowing
Base Property shall be reduced by an amount equal to the positive amount by
which (A) the Appraised Value for such Borrowing Base Property exceeds (B) the
amount of Indebtedness hereunder secured by the Mortgage (whether recorded or
unrecorded) applicable to such Borrowing Base Property.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Conditional Approval BBP Deliverables” means, with respect to each Real
Property for which the Borrower seeks approval as a “Borrowing Base Property,”
each of the BBP Deliverables described in clauses (d), (e) (with respect to
copies of each Material Lease), (f) (with respect to a copy of the ground
lease), (i) (with respect to

9



--------------------------------------------------------------------------------



 



evidence as to whether such Real Property is designated as a Flood Hazard
Property), (j), (k), (l), (m), (n), (o) (other than the collateral assignment of
such management agreement described therein) and (p) (other than the collateral
assignment of such franchise agreement or the “comfort letter” or other evidence
regarding the rights of the Administrative Agent in connection with the exercise
of remedies hereunder described therein) of the definition of “BBP
Deliverables.”
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) EBITDA for the Calculation Period ending on such
date to (b) Consolidated Fixed Charges for such period.
     “Consolidated Fixed Charges” means, for any period, the sum of
(a) Consolidated Interest Charges for such period, plus (b) current scheduled
principal payments on Consolidated Funded Indebtedness for such period
(including, for purposes hereof, current scheduled reductions in commitments,
but excluding any payment of principal under the Credit Documents and any
“balloon” payment or final payment at maturity that is significantly larger than
the scheduled payments that preceded it), plus (c) dividends and distributions
paid in cash on preferred stock by the Consolidated Parties on a consolidated
basis and all Unconsolidated Affiliates, if any, for such period, in each case,
determined in accordance with GAAP; provided, that, to the extent the
calculations under clauses (a), (b) and (c) above include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis, whether current
or long-term, for borrowed money (including all obligations hereunder and under
the other Loan Documents) and all obligations of the Consolidated Parties on a
consolidated basis evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness of the
Consolidated Parties on a consolidated basis, (c) all obligations of the
Consolidated Parties on a consolidated basis arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations of the Consolidated
Parties on a consolidated basis in respect of forward purchase agreements or the
deferred purchase price of any property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness of
the Consolidated Parties on a consolidated basis in respect of capital leases
and Synthetic Lease Obligations, (f) without duplication, all Guarantees of the
Consolidated Parties on a consolidated basis with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Parent REIT or any Subsidiary, (g) without duplication, all
Indebtedness of the Consolidated Parties on a consolidated basis of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
in which the Parent REIT or a Subsidiary is a general partner or joint venturer,
and (h) without duplication, the aggregate amount of Unconsolidated Affiliate
Funded Indebtedness for all Unconsolidated Affiliates; provided, however, that
as of any date during the period commencing as of the Closing Date and extending
to (but not including) the Initial Maturity Date, Adjusted Unrestricted Cash of
the Borrower shall be deducted from the sum of amounts under clauses (a) through
(g) above in calculating “Consolidated Funded Indebtedness.”
     “Consolidated Funded Indebtedness to Total Asset Value Ratio” means, as of
any date of determination, the ratio of (a) the sum of (i) Consolidated Funded
Indebtedness on such date, plus (ii) to the extent not included in the
determination of Consolidated Funded Indebtedness pursuant to the foregoing
clause (i), Adjusted Unrestricted Cash of the Borrower to (b) Total Asset Value
on such date.
     “Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates with respect to such period under capital leases that
is treated as interest in accordance with GAAP; provided, that, to the extent
the calculations under clauses (a) and (b) above include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.

10



--------------------------------------------------------------------------------



 



     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b) EBITDA for
the period of the four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, the sum of (a) the net
income of the Consolidated Parties on a consolidated basis (excluding
extraordinary gains and extraordinary losses) for such period, calculated in
accordance with GAAP, plus (b) without duplication, an amount equal to the
aggregate of net income (excluding extraordinary gains and extraordinary losses)
for such period, calculated in accordance with GAAP, of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest in each
such entity.
     “Consolidated Parties” means a collective reference to the Parent REIT and
its consolidated Subsidiaries; and “Consolidated Party” means any one of them.
     “Consolidated Recourse Secured Indebtedness” means, as of any date of
determination, for the Consolidated Parties on a consolidated basis, all Secured
Debt that is recourse to the Parent REIT or any of its Subsidiaries (except to
the extent such recourse is limited to customary non-recourse carve-outs).
     “Consolidated Tangible Assets” means the amount by which total assets of
the Consolidated Parties determined in accordance with GAAP exceed that portion
of such total assets allocated to or included as Intangible Assets of the
Consolidated Parties.
     “Consolidated Tangible Net Worth” means, as of any date of determination,
Shareholders’ Equity on that date, minus the Intangible Assets of the
Consolidated Parties on that date, minus, without duplication, the Intangible
Assets of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in each such entity; provided, however, that
there shall be excluded from the calculation of “Consolidated Tangible Net
Worth” any effects resulting from the application of FASB ASC No. 715:
Compensation – Retirement Benefits.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “DC Hotel Trust” means DC Hotel Trust, a Maryland real estate investment
trust.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
     “Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date

11



--------------------------------------------------------------------------------



 



required to be funded by it hereunder, (b) has notified the Borrower, or the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
     “Disposition” or “Dispose” means the sale, transfer, license, lease
(excluding the lease of any Borrowing Base Property and personal property assets
related thereto to any TRS pursuant to a form of Lease approved by the
Administrative Agent, in its reasonable discretion) or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “EBITDA” means, for any period, the sum of (a) an amount equal to
Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Consolidated Parties and Unconsolidated
Affiliates for such period, (iii) depreciation and amortization expense of the
Consolidated Parties and Unconsolidated Affiliates, (iv) other non-recurring
expenses of the Consolidated Parties and Unconsolidated Affiliates reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and (v), without duplication of any of the foregoing, amounts
deducted from net income as a result of pre-funded fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, minus (c) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Consolidated Parties and
Unconsolidated Affiliates for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period; provided, that, to the extent the
calculations under clauses (a), (b) and (c) above include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all applicable Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
Governmental Authority restrictions relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

12



--------------------------------------------------------------------------------



 



     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
greater of (i) 1.50% (the “LIBOR Floor”), and (ii) the rate per annum equal to
(A) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of BBA
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or (B) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the greater of (i) the LIBOR Floor, and (ii) the rate per annum equal to
(A) BBA LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day, or (B) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of Eurodollar Rate.

13



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Applicable Laws of which such recipient
is organized or in which its principal office is located or with which it has a
connection (other than any such connection resulting, in whole or in part, from
its having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document) or, in
the case of any Lender, in which its applicable Lending Office is located,
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender, and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Applicable Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (iii).
     “Extended Maturity Date” has the meaning specified in Section 2.14(b).
     “FAS 141R Changes” means those changes made to a buyer’s accounting
practices by the Financial Accounting Standards Board’s Statement of Financial
Accounting Standard No. 141R, Business Combinations, which is effective for
annual reporting periods that begin in calendar year 2009.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated March 18, 2010, among the
Parent REIT, the Administrative Agent and the Arranger.
     “FFO Distribution Allowance” means, for any four (4) calendar quarter
period of the Consolidated Parties, an amount equal to 95% of Funds From
Operations for such period.
     “Financial Covenant Failure Event” shall have the meaning set forth in
Section 8.04.
     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by the Parent REIT, the Borrower or a Domestic Subsidiary of the Parent
REIT or the Borrower.
     “Foreign Lender” means any Lender that is organized under the Applicable
Laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

14



--------------------------------------------------------------------------------



 



     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been irrevocably paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, satisfactory to the L/C
Issuer and (d) the Commitments shall have expired or been terminated in full (in
each case, other than inchoate indemnification liabilities arising under the
Loan Documents).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funds From Operations” means, with respect to the immediately prior fiscal
quarter period, Consolidated Net Income, plus depreciation and amortization and
after adjustments for unconsolidated partnerships and joint ventures as
hereafter provided; provided, that, to the extent such calculations include
amounts allocable to Unconsolidated Affiliates, such calculations shall be
without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests. Without limiting the
foregoing, notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
(i) the Parent REITs’ interests in unconsolidated partnerships and joint
ventures, on the same basis as consolidated partnerships and subsidiaries, as
provided in the “white paper” issued in April 2002 by the National Association
of Real Estate Investment Trusts, as may be amended from time to time, and
(ii) amounts deducted from net income as a result of pre-funded fees or expenses
incurred in connection with acquisitions permitted under the Loan Documents that
can no longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, and (b) net income (or
loss) of the Consolidated Parties on a consolidated basis shall not include
gains (or, if applicable, losses) resulting from or in connection with
(i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock or (iv) non cash asset impairment charges.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other applicable nation, or of any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of

15



--------------------------------------------------------------------------------



 



such Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, (iv) to guaranty to any Person
rental income levels (or shortfalls) or re-tenanting costs (including tenant
improvements, moving expenses, lease commissions and any other costs associated
with procuring new tenants); provided, that such obligations shall be determined
to be equal to the maximum potential amount of the payments due from the Person
guaranteeing the applicable rental income levels over the term of the applicable
lease or (v) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith; provided, that, to the
extent any Guarantee is limited by its terms, then the amount of such Guarantee
shall be deemed to be the stated or determinable amount of such Guarantee. The
term “Guarantee” as a verb has a corresponding meaning.
     “Guarantors” means, collectively, the Parent REIT, each Person that is
required to be a Guarantor pursuant to Section 6.12, as identified on the
signature pages hereto as a “Guarantor” as of the Closing Date, and each other
Person that becomes a Guarantor after the Closing Date pursuant to the terms
hereof as required by Section 6.12, in each case together with their successors
and permitted assigns.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Laws.
     “Hedge Bank” means any Lender or Affiliate of a Lender, in its capacity as
a party to a Swap Contract that is not otherwise prohibited under Article VI or
VII.
     “Impacted Lender” means any Lender as to which (a) L/C Issuer has a good
faith belief that the Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities or (b) an entity that controls
the Lender has been deemed insolvent or become subject to a bankruptcy or other
similar proceeding.
     “Increase Effective Date” has the meaning given to such term in Section
2.15(d).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and, in each case, not overdue by more than ninety (90) days
after such trade account payable was created, except to the extent that any such
trade payables are being disputed in good faith);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title

16



--------------------------------------------------------------------------------



 



retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include,
without duplication, the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Maturity Date” has the meaning specified in Section 2.14(a).
     “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date fourteen (14) days
(to the extent each of the Lenders are able to provide a Eurodollar Rate Loan
for such period) or one, two, three or six months thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in

17



--------------------------------------------------------------------------------



 



such other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “IP Rights” has the meaning specified in Section 5.18.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Jayhawk Owner LLC” means Jayhawk Owner LLC, a Delaware limited liability
company.
     “Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit H hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 6.12 hereof.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder in the
event that Bank of America ceases (for whatever reason) to act in such capacity,
or any other Lender (with the consent of the Administrative Agent, in its sole
discretion) as an issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lease” means a lease, sublease, license, concession agreement or other
agreement providing for the use or occupancy of any portion of any Real Property
(and any personal property related thereto that is covered by such lease,
sublease, license, concession agreement or other agreement) owned or ground
leased by any Loan Party, including all amendments, supplements, restatements,
assignments and other modifications thereto.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.

18



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit only.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is thirty (30) days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $30,000,000.00. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, each Collateral Document, and the
Fee Letter.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
     “Major MSA” means the metropolitan statistical area of any of the
following: (i) New York City, New York; (ii) Chicago, Illinois;
(iii) Washington, DC; (iv) Los Angeles, California; (v) Boston, Massachusetts;
and (vi) San Francisco, California.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Borrower and the other Loan Parties taken as a whole to perform their
respective obligations under any Loan Document; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
     “Material Lease” shall mean as to any Borrowing Base Property (i) any Lease
of such Borrowing Base Property (and any personal property assets related
thereto) between the applicable Loan Party that owns such Borrowing Base
Property and any TRS, (ii) any Lease which, individually or when aggregated with
all other Leases at such Borrowing Base Property with the same tenant or any of
its Affiliates, accounts for ten percent (10%) or more of such Borrowing Base
Property’s revenue, or (iii) any Lease which contains any option, offer, right
of first refusal or other similar entitlement to acquire all or any portion of
the Property.

19



--------------------------------------------------------------------------------



 



     “Maturity Date” means (a) the Initial Maturity Date and (b) if maturity is
extended pursuant to Section 2.14, the Extended Maturity Date; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
     “Mortgage” means any deed of trust, trust deed, deed to secure debt,
indemnity deed of trust, mortgage, leasehold mortgage and leasehold deed of
trust, in substantially the form of Exhibit F (with such changes as may be
satisfactory to the Administrative Agent and its counsel in their reasonable
discretion to account for local law matters) or such other form as may be
reasonably satisfactory to the Administrative Agent and its counsel (including,
without limitation, an amendment to or amendment and restatement of an existing
deed of trust, trust deed, deed to secure debt, indemnity deed of trust,
mortgage, leasehold mortgage or leasehold deed of trust) and covering the Real
Property described therein (together with an assignment of leases and rents
referred to therein, if any).
     “Mortgage Commitments” has the meaning given to such term in clause (b) of
the definition of “BBP Deliverables.”
     “Mortgage Policy” means, with respect to any Real Property, a fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policy with respect to any Mortgage related thereto, together with endorsements
and in amounts reasonably acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent (including the Title Insurance Company), insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens of the type described in Section 7.01(a), (c), (d), (f), (g) and (j) and
Liens approved by the Administrative Agent and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property, and affirmative “gap” insurance coverage) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
reasonably necessary or desirable and as may be available in the state where
such Real Property is located.
     “Mortgageability Amount” means, as of any date of calculation, (i) for the
period commencing as of the Closing Date and extending through the date which is
18 months following the Closing Date, the maximum principal amount which can be
supported by the Mortgageability Cash Flow and maintain a minimum implied debt
service coverage ratio of 1.50x and (ii) for all dates following the date which
is 18 months following the Closing Date, the maximum principal amount which can
be supported by the Mortgageability Cash Flow and maintain a minimum implied
debt service coverage ratio of 1.75x, in each case assuming a 30 year
amortization schedule (based on level payments) and an interest rate equal to
the greater of (A) the ten year Treasury Rate plus 3.5% and (B) 8.0%; provided,
in each case, the Mortgageability Amount shall be reduced by the Recording Cost
Amount for each Borrowing Base Property located in the State of New York and for
which a Mortgage has not been recorded to the extent such Recording Cost Amount
for such Borrowing Base Properties has not been deposited by the Borrower or
other applicable Loan Party in an escrow account on terms and conditions
reasonably satisfactory to the Administrative Agent.
     “Mortgageability Cash Flow” means, as of any date of calculation, the sum
of the Net Operating Incomes from each of the Borrowing Base Properties for the
most recently-ended Calculation Period (and, if specifically required, including
adjustments for subsequent events or conditions on a Pro Forma Basis).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which
the Borrower or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding five plan years, has made or been obligated to make
contributions.
     “Multiple Employer Plan” means any employee benefit plan which has two or
more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
     “Negative Pledge Agreement” means a negative pledge agreement in recordable
form given by a Loan Party to the Administrative Agent pursuant to which such
Loan Party shall acknowledge that such Loan Party has agreed not

20



--------------------------------------------------------------------------------



 



to encumber certain Real Property owned by it, located in the State of New York
and offered as security for the Obligations.
     “Net Operating Income” means, with respect to any Borrowing Base Property
and for the most recently ended Calculation Period, an amount equal to (a) the
aggregate gross revenues from the operations of such Borrowing Base Property
during the applicable Calculation Period, minus (b) the sum of (i) all expenses
and other proper charges incurred in connection with the operation of such
Borrowing Base Property during such period pro-rated as appropriate (including
real estate taxes, but excluding any management fees, debt service charges,
income taxes, depreciation, amortization and other non-cash expenses), and
(ii) a base management fee that is the greater of 3.0% of the aggregate revenues
from the operations of such Borrowing Base Property during such period or actual
management fees paid and (iii) an annual replacement reserve equal to 4.0% of
the aggregate revenues from the operations of such Borrowing Base Property.
     “Non-Extension Notice” has the meaning specified in Section 2.03(b)(iii).
     “Non-Guarantor Subsidiary” shall mean any Subsidiary (whether direct or
indirect) of the Borrower, other than any Subsidiary which owns a Borrowing Base
Property or any Subsidiary which owns any of the Equity Interests of any such
Subsidiary, which (a) is a TRS; (b) is DC Hotel Trust; (c) is (i) formed for or
converted to the specific purpose of holding title to Real Property assets which
are collateral for Indebtedness owing or to be owed by such Subsidiary (provided
that such Indebtedness must be incurred or assumed within ninety (90) days (or
such longer period as the Administrative Agent may agree in writing) of such
formation or conversion or such Subsidiary shall cease to qualify as a
Non-Guarantor Subsidiary, and (ii) expressly prohibited in writing from
guaranteeing Indebtedness of any other person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided, that a Subsidiary meeting the
requirements set forth in this clause (c) shall only remain a “Non-Guarantor
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (c) are satisfied, (2) such Subsidiary does not guarantee any other
Indebtedness and (3) the Indebtedness with respect to which the restrictions
noted in clause (c) (ii) are imposed remains outstanding; or (d) (i) becomes a
Subsidiary following the Closing Date, (ii) is not a Wholly Owned Subsidiary of
the Borrower, and (iii) with respect to which the Borrower and its Affiliates,
as applicable, do not have sufficient voting power to cause such Subsidiary to
become a Guarantor hereunder.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Secured Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other MSA” means any metropolitan statistical area other than a Major MSA.

21



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (other than Excluded
Taxes) arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
     “Parent REIT” has the meaning specified in the introductory paragraph
hereto.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pebblebrook Hotel Lessee” means Pebblebrook Hotel Lessee, Inc., a Delaware
corporation, and its permitted successors.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five plan
years.
     “Permitted Liens” has the meaning specified in Section 7.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Multiemployer Plan established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge Agreement” means the pledge and security agreement dated as of the
Closing Date given by certain of the Loan Parties, as pledgors, to the
Administrative Agent to secure the Obligations, and any other pledge agreements
or joinder agreements that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.
     “Pro Forma Basis” means, for purposes of calculating (utilizing the
principles set forth in Section 1.03(c)) compliance with the Borrowing Base
restrictions set forth herein and each of the financial covenants set forth in
Section 7.11(a)-(d) in respect of a proposed transaction, that such transaction
shall be deemed to have occurred as of the first day of the four fiscal-quarter
period ending as of the most recent fiscal quarter end preceding the date of
such transaction with respect to which the Administrative Agent has received the
Required Financial Information. As used herein, “transaction” shall mean (a) any
incurrence or assumption of Indebtedness as referred to in Section 7.02(i),or
(j), or (b) any removal of a Borrowing Base Property from qualification as such
pursuant to Section 7.05(a) or (b) or any other Disposition as referred to in
Section 7.05, or (c) any acquisition of any Person (whether by merger or
otherwise) or other property. In connection with any calculation relating to the
Borrowing Base or of the financial covenants set forth in Section 7.11(a)-(d)
upon giving effect to a transaction on a Pro Forma Basis:

22



--------------------------------------------------------------------------------



 



     (i) for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 7.02(i) or (j), any
Indebtedness which is retired in connection with such incurrence or assumption
shall be excluded and deemed to have been retired as of the first day of the
applicable period;
     (ii) for purposes of any such calculation in respect of any removal of a
Borrowing Base Property from qualification as such pursuant to Section 7.05 or
any other Disposition as referred to in Section 7.05, (A) income statement items
(whether positive or negative) attributable to the Person or property disposed
of shall be excluded, (B) any Indebtedness which is retired in connection with
such transaction shall be excluded and deemed to have been retired as of the
first day of the applicable period, and (C) pro forma adjustments shall be
included to the extent that such adjustments would give effect to events that
are (1) directly attributable to such transaction, (2) expected to have a
continuing impact on the Consolidated Parties and (3) factually supportable (in
the reasonable judgment of the Administrative Agent); and
     (iii) for purposes of any such calculation in respect of any acquisition of
any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Consolidated Parties and (3) factually
supportable (in the reasonable judgment of the Administrative Agent).
     “Public Lender” has the meaning specified in Section 6.02.
     “QRS” means a Person qualifying for treatment either as a “qualified REIT
subsidiary” under Section 856(i) of the Code, or as an entity disregarded as an
entity separate from its owner under Treasury Regulations under Section 7701 of
the Code.
     “Register” has the meaning specified in Section 10.06(c).
     “Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any other
Subsidiary or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.
     “Recording Cost Amount” shall have the meaning set forth in
Section 1.07(e).
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Financial Information” means, with respect to each fiscal period
or quarter of the Borrower, (a) the financial statements required to be
delivered pursuant to Section 6.01(a) or (b) for such fiscal period or

23



--------------------------------------------------------------------------------



 



quarter of the Parent REIT, and (b) the Compliance Certificate required by
Section 6.02(b) to be delivered with the financial statements described in
clause (a) above.
     “Required Lenders” means, as of any date of determination, Lenders having
at least 51% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 51% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Parent REIT or any Subsidiary or any Unconsolidated
Affiliate, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Parent REIT’s shareholders, partners or members (or the equivalent Person
thereof); provided, that, to the extent the calculation of the amount of any
dividend or other distribution for purposes of this definition of “Restricted
Payment” includes amounts allocable to Unconsolidated Affiliates, such
calculation shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.
     “Sale and Leaseback Transaction” means any arrangement pursuant to which
any Consolidated Party, directly or indirectly, becomes liable as lessee,
guarantor or other surety with respect to any lease, whether an operating lease
or a capital lease, of any property (a) which such Consolidated Party has sold
or transferred (or is to sell or transfer) to a Person which is not a
Consolidated Party or (b) which such Consolidated Party intends to use for
substantially the same purpose as any other property which has been sold or
transferred (or is to be sold or transferred) by such Consolidated Party to
another Person which is not a Consolidated Party in connection with such lease.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Debt” means, for any given calculation date, without duplication,
the total aggregate principal amount of any Indebtedness (other than
Indebtedness incurred under the Loan Documents) of the Consolidated Parties on a
consolidated basis that is (a) secured in any manner by any lien or (b) entitled
to the benefit of a negative pledge (other than under this Agreement); provided,
that Indebtedness in respect of obligations under any capitalized lease shall
not be deemed to be “Secured Debt.”
     “Secured Hedge Agreement” means any interest rate Swap Contract permitted
under Article VI or VII that is entered into by and between the Borrower and any
Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Swing Line Lender, the Hedge Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
     “Shareholders’ Equity” means, as of any date of determination, the sum of
(a) consolidated shareholders’ equity of the Consolidated Parties as of that
date determined in accordance with GAAP plus (b) without duplication,

24



--------------------------------------------------------------------------------



 



an amount equal to the aggregate shareholders’ equity of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest in each
such entity.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent REIT.
     “Subsidiary TRS” means any TRS other than Pebblebrook Hotel Lessee.
     “Supermajority Lenders” means, (a) as of any date of determination prior to
the date that at least four (4) Real Properties have been approved as Borrowing
Base Properties in accordance with the provisions hereof and of the other Loan
Documents (such date, the “Minimum BBP Date”), Lenders having 100% of the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate 100% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition), and (b) as of any date of
determination on or following the Minimum BBP Date, Lenders having at least 66
2/3% of the Aggregate Commitments or, if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate at
least 66 2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that, in each case, the Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after

25



--------------------------------------------------------------------------------



 



the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$30,000,000.00 and (b) the Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $15,000,000.00.
     “Title Insurance Company” means any title insurance company reasonably
acceptable to the Administrative Agent issuing a Mortgage Policy hereunder.
     “Total Asset Value” means the sum of (a) unrestricted cash or cash
equivalents of any Consolidated Party; plus (b) hotel property acquisitions by
any Consolidated Party, valued at acquisition cost; plus (c) the cost of value
enhancing capital expenditures by any Consolidated Party; plus (d) the value of
land owned by any Consolidated Party, as determined in accordance with GAAP;
plus (e) the value of mortgage assets owned by any Consolidated Party, as
determined in accordance with GAAP.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “TRS” means each of (i) Pebblebrook Hotel Lessee and (ii) each other
taxable REIT subsidiary that is a Wholly Owned Subsidiary of Pebblebrook Hotel
Lessee.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.
     “Unconsolidated Affiliate Funded Indebtedness” means, as of any date of
determination for any Unconsolidated Affiliate, the product of (i) the sum of
(a) the outstanding principal amount of all obligations of such Unconsolidated
Affiliate, whether current or long-term, for borrowed money and all obligations
of such Unconsolidated Affiliate evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b)

26



--------------------------------------------------------------------------------



 



all purchase money Indebtedness of such Unconsolidated Affiliate, (c) all
obligations of such Unconsolidated Affiliate arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations of such Unconsolidated
Affiliate in respect of forward purchase agreements or the deferred purchase
price of any property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness of such
Unconsolidated Affiliate in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees of such Unconsolidated
Affiliate with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than such Unconsolidated
Affiliate, and (g) all Indebtedness of such Unconsolidated Affiliate of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Unconsolidated Affiliate is a general partner
or joint venturer, multiplied by (ii) the respective Unconsolidated Affiliate
Interest of each Consolidated Party in such Unconsolidated Affiliate.
     “Unconsolidated Affiliate Interest” means the percentage of the Equity
Interests owned by a Consolidated Party in an Unconsolidated Affiliate accounted
for pursuant to the equity method of accounting under GAAP.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Cash” means as of any date of determination, all cash of the
Borrower on such date that (a) does not appear (or would not be required to
appear) as “restricted” on a balance sheet of the Borrower, (b) is not subject
to a Lien in favor of any Person other than Liens granted to the Administrative
Agent and statutory Liens in favor of any depositary bank where such cash is
maintained, (c) does not consist of or constitute “deposits” or sums legally
held by the Borrower in trust for another Person, (d) is not subject to any
contractual restriction or obligation regarding the payment thereof for a
particular purpose (including insurance proceeds that are required to be used in
connection with the repair, restoration or replacement of any property of the
Borrower), and (e) is otherwise generally available for use by the Borrower.
     “Unused Fee” has the meaning specified in Section 2.09(a).
     “Unused Rate” means a percentage per annum equal to 0.50%.
     “Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Equity Interests with ordinary voting
power issued by such Subsidiary (other than directors’ qualifying shares and
investments by foreign nationals mandated by Applicable Laws) is beneficially
owned, directly or indirectly, by such Person.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation

27



--------------------------------------------------------------------------------



 



as amended, modified or supplemented from time to time, and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Financial Covenant Calculation Conventions. Notwithstanding the above,
the parties hereto acknowledge and agree that, for purposes of all calculations
made under the financial covenants set forth in Section 7.11 (including without
limitation for purposes of the definitions of “Pro Forma Basis” set forth in
Section 1.01), (i) after consummation of any Disposition or removal of a
Borrowing Base Property pursuant to Section 1.07 (A) income statement items
(whether income or expense) and capital expenditures attributable to the
property disposed of or removed shall, to the extent not otherwise excluded in
such income statement items for the Consolidated Parties in accordance with GAAP
or in accordance with any defined terms set forth in Section 1.01, be excluded
as of the first day of the applicable period and (B) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (ii) after consummation of any acquisition (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall, to the extent not
otherwise included in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be included to the extent relating to any period applicable in
such calculations, (B) to the extent not retired in connection with such
acquisition, Indebtedness of the Person or property acquired shall be deemed to
have been incurred as of the first day of the applicable period, (iii) in
connection with any incurrence of Indebtedness, any Indebtedness which is
retired in connection with such incurrence shall be excluded and deemed to have
been retired as of the first day of the applicable period and (iv) pro forma
adjustments may be included to the extent that such adjustments would give
effect to items that are (1) directly attributable to the relevant transaction,
(2) expected to have a continuing impact on the Consolidated Parties and
(3) factually supportable (in the opinion of the Administrative Agent).
     (d) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its

28



--------------------------------------------------------------------------------



 



Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     1.07 Addition/Removal of Borrowing Base Properties.
     (a) The Borrower may from time to time amend Schedule 5.24(a) to add an
additional Real Property that qualifies as a Borrowing Base Property; provided
no Real Property shall be included as a Borrowing Base Property in any
compliance certificate delivered to the Administrative Agent, on
Schedule 5.24(a) or otherwise in any calculation of the Borrowing Base, the
Collateral Value Amount, the Mortgageability Amount, or any of the components of
the financial covenants set forth in Section 7.11 that refer to “Borrowing Base
Properties” unless and until (i) the Borrower has delivered to the
Administrative Agent all of the BBP Deliverables with respect to such Real
Property (except to the extent the delivery thereof is otherwise waived in
writing by the Administrative Agent and the Supermajority Lenders) and either
(A) the Mortgage meeting the requirements hereof and encumbering such Real
Property has been filed or recorded in each filing or recording office that the
Administrative Agent may deem necessary or desirable in its reasonable
discretion in order to create a valid first and subsisting Lien on the property
described therein in favor of Administrative Agent for the benefit of the
Secured Parties (except to the extent the filing or recording thereof is
otherwise temporarily waived in writing by the Administrative Agent as expressly
contemplated in Section 1.07(e) below) or (B) the Administrative Agent has
received a Mortgage Policy respecting such Real Property (which Mortgage Policy
shall include affirmative “gap” insurance coverage), and (ii) the Supermajority
Lenders have approved in writing (or otherwise been deemed to have been approved
in accordance with the provisions of clause (g) of the definition of “Borrowing
Base Properties”) such items and the qualification of such Real Property as a
Borrowing Base Property; provided, further, to the extent the Borrower has
delivered to the Administrative Agent all of the Conditional Approval BBP
Deliverables with respect to a particular Real Property, the Supermajority
Lenders may conditionally approve (or be deemed to have conditionally approved,
in accordance with the provisions of clause (g) of the definition of “Borrowing
Base Properties”) the addition of such Real Property as a Borrowing Base
Property, such conditional approval to be subject only to the receipt and
approval by the Administrative Agent and the Supermajority Lenders (to the
extent subject to Supermajority Lender approval) of each of the remaining BBP
Deliverables. In the case of any conditional approval pursuant to the
immediately preceding sentence, such Real Property will be included as a
Borrowing Base Property only upon receipt and approval by the Administrative
Agent and the Supermajority Lenders (to the extent subject to Supermajority
Lender approval) of such remaining BBP Deliverables (except to the extent the
delivery thereof is otherwise waived in writing by the Administrative Agent and
the Supermajority Lenders). In connection with the addition of any Borrowing
Base Property following (or in connection with) such approval by the
Supermajority Lenders, the Administrative Agent will, in good faith, review and
consider executing customary documentation not otherwise included in the BBP
Deliverables that may be requested by any applicable franchisor and/or Approved
Manager with respect to such Borrowing Base Property.
     (b) Notwithstanding anything contained herein to the contrary, to the
extent any property previously-qualifying as a Borrowing Base Property ceases to
meet the criteria for qualification as such, such property shall be immediately
removed from all financial covenant and Borrowing Base-related calculations
contained herein. Any

29



--------------------------------------------------------------------------------



 



such property shall immediately cease to be a “Borrowing Base Property”
hereunder and Schedule 5.24(a) attached hereto shall be deemed to have been
immediately amended to remove such Real Property from the list of Borrowing Base
Properties.
     (c) The Loan Parties may voluntarily remove any Borrowing Base Property
from qualification as such (but only in connection with a proposed refinancing,
sale or other Disposition), if, and to the extent: the Loan Parties shall,
immediately following such removal, be in compliance (on a Pro Forma Basis) with
all of the covenants contained in Article VII of this Agreement and with all
Borrowing Base-related limitations on Outstanding Amounts set forth in this
Agreement; provided, in no event shall the Loan Parties voluntarily remove a
Borrowing Base Property from qualification as such after the date that is
twenty-four (24) months following the Closing Date unless, following such
removal, either (i) the Borrowing Base will continue to include at least four
(4) Real Properties located in at least four (4) separate metropolitan
statistical areas, or (ii) prior to the voluntary removal of such Borrowing Base
Property from qualification as such, Borrower shall have (a) caused the Total
Outstandings (other than that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit) to be prepaid and reduced to zero
($0), and (b) fully Cash Collateralized that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit. Following the
voluntary removal of a Borrowing Base Property from qualification as such
pursuant to clause (ii) of the proviso in the immediately preceding sentence,
Borrower shall not submit any Request for Credit Extension (and none of the
Lenders, the Swing Line Lender or the L/C Issuer shall be obligated to fund any
Committed Loan or Swing Line Loan, or to issue any Letter of Credit) unless and
until the Borrowing Base includes at least four (4) Real Properties located in
at least four (4) separate metropolitan statistical areas, and all other
conditions for such Credit Extension (including those conditions set forth in
Article IV) have been satisfied.
     (d) Upon removal of a Borrowing Base Property pursuant to clauses (b) or
(c) above, (i) Schedule 5.24(a) shall be immediately amended to remove such Real
Property from the list of Borrowing Base Properties; (ii) the Borrower shall
timely deliver a Compliance Certificate with respect to such removal in
accordance with the terms of Section 6.03(e) hereof after giving effect to such
release; (iii) if and to the extent no Default or Event of Default then exists
and the Administrative Agent determines that all information and calculations
set forth on such Compliance Certificate are accurate in all material respects,
all Liens in favor of the Administrative Agent or the Lender on such Real
Property shall be released promptly by the Administrative Agent.
     (e) Notwithstanding the requirements for the execution, delivery and
recording of the Mortgage or the delivery of the Mortgage Policy before a Real
Property may be included as a Borrowing Base Property as described in
Section 1.07(a), provided no Default or Event of Default then exists,
Administrative Agent may, at the request of the Borrower, temporarily waive the
requirement for the execution, delivery and recording of such Mortgage and the
delivery of such Mortgage Policy relating thereto with respect to any such Real
Property located in the State of New York (which temporary waiver shall not
extend beyond the expiration date of any Mortgage Commitments delivered in
connection with such Real Property, unless the Borrower shall have delivered to
the Administrative Agent updated, supplemental or replacement Mortgage
Commitments with respect to such Real Property at least ten (10) days prior to
the expiration of such then-existing Mortgage Commitments), so long as:
     (i) all of the other requirements relative to the qualification of such
Real Property qualifying as a Borrowing Base Property have been fully satisfied
(including, in the case of an extension of an existing temporary waiver with
respect to the requirement for the execution, delivery and recording of such
Mortgage or the delivery of such Mortgage Policy relating thereto beyond the
expiration date of the Mortgage Commitments provided in connection with such
existing temporary waiver, the delivery to the Administrative Agent of such
updated, supplemental or replacement Mortgage Commitments with respect to such
Real Property at least ten (10) days prior to the expiration of such
then-existing Mortgage Commitments as described above) or waived in writing;
     (ii) (A) 125% of the cost of recording such Mortgage (including all
mortgage, recording, documentary and similar Taxes) and paying title insurance
premiums in connection with the Mortgage Policy with respect thereto (the
“Recording Cost Amount”) has been deposited by the Borrower or other applicable
Loan Party in an escrow account on terms and conditions reasonably satisfactory
to the Administrative Agent or (B) the Borrower has delivered a letter to
Administrative Agent in the form of Exhibit J stating that it will not escrow
such Recording Cost Amount and requesting instead that the

30



--------------------------------------------------------------------------------



 



Collateral Value Amount and the Mortgageability Amount, for purposes of
calculating the Borrowing Base, be reduced by the Recording Cost Amount;
     (iii) Administrative Agent has received a Pledge Agreement encumbering the
Equity Interests of the Loan Party which owns such New York Real Property and
such filings, certificates and other items as Administrative Agent deems
necessary to perfect its security interest in such Equity Interests; and
     (iv) Administrative Agent has received a Negative Pledge Agreement in form
and substance satisfactory to it in its reasonable discretion in the appropriate
form for filing or recording in the filing or recording offices where a Mortgage
encumbering such property would be recorded in order to perfect the Lien granted
thereby.
     Notwithstanding any such temporary waiver by Administrative Agent,
Administrative Agent may, or shall at the request of the Required Lenders,
request that the applicable Borrowing Base Entity that owns such New York Real
Property execute and deliver to the Administrative Agent a Mortgage with respect
to such New York Real Property (and the Borrower shall cause such Borrowing Base
Entity to so execute and deliver such Mortgage to the Administrative Agent), and
the Administrative Agent may, or shall at the request of the Required Lenders,
record such Mortgage on such New York Real Property or such Negative Pledge
Agreement if any of the following occur:
     (x) an Event of Default occurs under Sections 8.01(a), (b), (e), (f), (g),
(h) or (i), or
     (y) the Appraised Value for such New York Real Property is less than the
Mortgageability Amount for such Real Property;
provided, that the Borrower shall not be required to cause the applicable
Borrowing Base Entity to execute and deliver a Mortgage to the Administrative
Agent, and the Administrative Agent shall not record the Mortgage or the
Negative Pledge Agreement respecting such New York Real Property, if Borrower
shall have immediately following either of the events described in clause (x) or
(y) above (a) caused the Total Outstandings (other than that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit) to
be prepaid and reduced to zero ($0), and (b) fully Cash Collateralized that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit.
Notwithstanding the foregoing provisions of this Section 1.07(e), except for the
requirement concerning the execution, delivery and recording of the Mortgage and
the delivery of the Mortgage Policy, each New York Borrowing Base Property and
each Loan Party that owns such New York Borrowing Base Property shall be subject
to all of the terms, conditions, and requirements hereunder applicable to
Borrowing Base Properties and Borrowing Base Entities generally.
     (f) Unless and until the Mortgage or the Negative Pledge Agreement
respecting any applicable Borrowing Base Property located in the State of New
York has been executed, delivered and recorded and the Mortgage Policy
respecting such New York Borrowing Base Property has been delivered to the
Administrative Agent, in each case in accordance with the provisions of Section
1.07(e)(iv), the Borrowing Base Entity that owns such New York Borrowing Base
Property shall not:
     (i) engage in any business or activity other than the ownership, operation
and maintenance of the Borrowing Base Property owned by it, and activities
incidental thereto;
     (ii) acquire or own any assets other than (A) the Borrowing Base Property
owned by it, and (B) such incidental personal property as may be necessary for
the operation of such Borrowing Base Property;
     (iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

31



--------------------------------------------------------------------------------



 



     (iv) fail to observe all organizational formalities, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
under the Applicable Laws of the jurisdiction of its organization or formation,
or amend, modify or terminate any of the provisions of its Organization
Documents in a manner contrary to, or inconsistent with, the covenants set forth
in this Section 1.07(f);
     (v) own any subsidiary, or make any investment in, any Person;
     (vi) commingle its assets with the assets of any other Person, or permit
any Affiliate or constituent party independent access to its bank accounts;
     (vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) the Obligations, (B) trade and
operational Indebtedness incurred in the ordinary course of business with trade
creditors, provided such Indebtedness is (I) unsecured, (II) not evidenced by a
note, (III) on commercially reasonable terms and conditions, and (IV) due not
more than ninety (90) days past the date incurred and paid on or prior to such
date, except to the extent that such trade and operational Indebtedness is being
disputed in good faith, and/or (C) financing leases and purchase money
Indebtedness incurred in the ordinary course of business relating to personal
property on commercially reasonable terms and conditions; provided, however, the
aggregate amount of the Indebtedness described in (B) and (C) shall not exceed
at any time three percent (3%) of the outstanding principal amount of the Loans;
     (viii) fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person; except that such Borrowing Base Entity’s
financial position, assets, liabilities, net worth and operating results may be
included in the consolidated financial statements of the Consolidated Parties,
provided that such consolidated financial statements contain a footnote
indicating that such Borrowing Base Entity is a separate legal entity and that
it maintains separate books and records;
     (ix) enter into any contract or agreement with any general partner, member,
shareholder, principal, guarantor of the Obligations of Borrower or such
Borrowing Base Entity, or any Affiliate of the foregoing, except upon terms and
conditions that are substantially similar to those that would be available on an
arm’s-length basis with unaffiliated third parties;
     (x) maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
     (xi) except as expressly contemplated by the Loan Documents, assume or
guaranty the debts of any other Person, hold itself out to be responsible for
the debts of any other Person, or otherwise pledge its assets for the benefit of
any other Person or hold out its credit as being available to satisfy the
obligations of any other Person;
     (xii) make any loans or advances to any Person;
     (xiii) fail to file its own tax returns to the extent it is (I) not part of
a consolidated group filing a consolidated tax return, (II) not treated as a
division for tax purposes of another taxpayer, or (III) otherwise required to
file pursuant to Applicable Laws;
     (xiv) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or fail to correct any known misunderstanding regarding its
separate identity;
     (xv) if it is a partnership or limited liability company, without the
unanimous written consent of all of its partners or members, as applicable, and
the written consent of 100% of the directors or managers, as applicable, of such
Borrowing Base Entity, (A) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(B) seek or consent to the appointment of a receiver, liquidator or any similar
official, (C) take any action that might cause such entity to become insolvent,
or (D) make an assignment for the benefit of creditors;

32



--------------------------------------------------------------------------------



 



     (xvi) fail to allocate shared expenses (including, without limitation,
shared office space and services performed by an employee of an Affiliate) among
the Persons sharing such expenses and to use separate stationery, invoices and
checks;
     (xvii) fail to remain Solvent (if the contribution rights that each Loan
Party will have against the other Loan Parties and the subrogation rights such
Borrowing Base Entity may have, if any, against the Borrower are taken into
account);
     (xviii) acquire debt or equity securities or any other debt or payment
obligations of its partners, members, shareholders or other Affiliates, as
applicable; or
     (xix) fail to maintain a sufficient number of employees in light of its
contemplated business operations.
     In addition, unless and until the Mortgage or the Negative Pledge Agreement
respecting any such Borrowing Base Property located in the State of New York has
been recorded and the Mortgage Policy respecting such New York Borrowing Base
Property has been delivered to the Administrative Agent, in each case in
accordance with the provisions of Section 1.07(e)(iv), the Organization
Documents of the Borrowing Base Entity that owns such New York Borrowing Base
Property shall (x) prohibit such entity from incurring any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (A) the Obligations, (B) trade and operational Indebtedness incurred in the
ordinary course of business with trade creditors, provided such Indebtedness is
(I) unsecured, (II) not evidenced by a note, (III) on commercially reasonable
terms and conditions, and (IV) due not more than ninety (90) days past the date
incurred and paid on or prior to such date, except to the extent that such trade
and operational Indebtedness is being disputed in good faith, and/or
(C) financing leases and purchase money Indebtedness incurred in the ordinary
course of business relating to personal property on commercially reasonable
terms and conditions; provided, however, the aggregate amount of the
Indebtedness described in (B) and (C) shall not exceed at any time three percent
(3%) of the outstanding principal amount of the Loans, and (y) prohibit such
entity the granting of any Liens with respect to such Real Property other than
pursuant to the Loan Documents.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(iii) the Total Outstandings shall not exceed the Borrowing Base. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02   Borrowings, Conversions and Continuations of Committed Loans.

     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the

33



--------------------------------------------------------------------------------



 



Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Eurodollar Rate Loans having an Interest
Period of one (1) month. Any such automatic conversion to Eurodollar Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Eurodollar Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or an Event of Default,
no Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five Interest Periods in
effect with respect to Committed Loans.

34



--------------------------------------------------------------------------------



 



     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of any Loan Party, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower or
any other Loan Party and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Outstandings shall not exceed the Borrowing Base, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance,
unless all the Lenders have approved such expiry date;
     (B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or
     (C) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the L/C Issuer has entered into arrangements satisfactory to
the L/C Issuer with the Borrower or such Lender to eliminate the L/C Issuer’s
risk with respect to such Lender; or
     (D) the requested Letter of Credit is to be denominated in a currency other
than Dollars.
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Applicable Law applicable to the L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

35



--------------------------------------------------------------------------------



 



     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
     (D) any Lender is at that time an Impacted Lender or a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
     (E) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the

36



--------------------------------------------------------------------------------



 



Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Loan Party)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for such purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the

37



--------------------------------------------------------------------------------



 



Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

38



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived, to the extent permitted by Applicable Laws, any such
claim against the L/C Issuer and its correspondents with respect to any
particular Letter of Credit unless such notice is given within five (5) Business
Days after the issuance of such Letter of Credit or amendment thereto.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter

39



--------------------------------------------------------------------------------



 



of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in clauses (i) through
(v) of Section 2.03(e) and this Section 2.03(f) to the contrary notwithstanding,
the Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.
     (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by Applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall, in connection with the issuance or extension
(whether or not pursuant to an automatic extension) of each Letter of Credit,
pay directly to the L/C Issuer for its own account a fronting fee for each
Letter of Credit equal to the greater of (i) $1,500.00 and (ii) 0.125% times the
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect with respect to such Letter of Credit).
Such fronting fee shall be payable upon issuance or extension of the applicable
Letter of Credit. For the purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition to the foregoing, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Loan Parties Other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Loan Party

40



--------------------------------------------------------------------------------



 



other than the Borrower, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Loan Parties inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Loan Parties.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in Dollars in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (iii) the Total
Outstandings shall not exceed the Borrowing Base, and provided, further, that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower. The Swing Line Lender shall not be required to
fund any Swing Line Loan to the extent any Lender is at such time an Impacted
Lender or a Defaulting Lender hereunder.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the

41



--------------------------------------------------------------------------------



 



Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

42



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.18, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Borrowing Base, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Borrowing Base.
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders

43



--------------------------------------------------------------------------------



 



of any such notice of termination or reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
     2.07 Repayment of Loans.
     (a) The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date and all
other outstanding Obligations as of such date.
     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date five (5) Business Days after such Loan is made and (ii) the
Maturity Date.

2.08   Interest.

     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
     (a) Unused Fees. The Borrower shall, for each day during the term of this
Agreement on which there exist any Commitments, pay to the Administrative Agent
for the account of each Lender holding a Commitment (in accordance with such
Lender’s Applicable Percentage thereof), an unused fee (the “Unused Fee”) equal
to the Unused Rate times the actual daily amount by which the Aggregate
Commitments exceed the Total Outstandings (less the amount of any outstanding
Swing Line Loans) as of such date, subject to adjustment as provided in Section
2.18. The Unused Fee shall accrue at all times during the term of this Agreement
on which there exist any Commitments, including at any time during which one or
more of the conditions in Article V is not met, and shall be

44



--------------------------------------------------------------------------------



 



due and payable quarterly in arrears on the fifth day of each January, April,
July and October (or the next succeeding Business Day if such day is not a
Business Day), commencing on July 5, 2010 (with such initial payment to include
such fees commencing from the Closing Date), and on the Maturity Date. The
Unused Fee shall be calculated quarterly in arrears, based on the applicable
daily Unused Rates during each day of such quarter.
     (b) Other Fees.
     (i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, such fees (if any) in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin. (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive until the date that is one (1) year after the date of the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

45



--------------------------------------------------------------------------------



 



     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

46



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, with interest earned thereon at the Federal Funds Rate until
returned.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender or an Impacted Lender to fund risk
participations hereunder) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).
     2.14 Extension of Maturity Date.
     (a) Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.14 and subject to the
provisions of clause (c) of this Section 2.14, the Borrower shall, on the third
anniversary of the date hereof (the “Initial Maturity Date”), cause the
Obligations (including, without limitation, all outstanding principal and
interest on the Loans and Swing Line Loans and all fees, costs and expenses due
and owing under the Loan Documents) to be Fully Satisfied.

47



--------------------------------------------------------------------------------



 



     (b) Extended Maturity Date Option. Not more than 180 days and not less than
90 days prior to the Initial Maturity Date, the Borrower may request in writing
that the Lenders extend the term of this Agreement by one (1) additional year to
the fourth anniversary of the date hereof (the end of such period being the
“Extended Maturity Date”). Each Lender agrees that the Maturity Date shall be
extended following such a request from the Borrower subject to satisfaction of
the following terms and conditions:
     (i) no Default or Event of Default shall exist on the date of such
extension and after giving effect thereto;
     (ii) each of the Borrowing Base Properties shall have been reappraised
pursuant to an Appraisal reasonably acceptable to the Administrative Agent and
having an effective date not more than sixty (60) days prior to the Initial
Maturity Date (such Appraisals to be commissioned by the Administrative Agent
and paid for by the Borrower);
     (iii) the Total Outstandings shall be less than the Borrowing Base, as
adjusted in connection with the Appraisals obtained pursuant to subclause
(ii) above;
     (iv) the Borrower shall, at the Initial Maturity Date, pay to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective Applicable Percentage as of such date) an extension fee equal to
(A) 50.0 basis points (0.50%), multiplied by (B) the Aggregate Commitments as of
such date and shall have paid all other outstanding fees, expenses or other
amounts for which the Loan Parties are responsible hereunder; and
     (v) each Loan Party shall deliver to the Administrative Agent a certificate
dated as of the Initial Maturity Date signed by a Responsible Officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such extension and (B) certifying that, before
and after giving effect to such extension, (1) the representations and
warranties of such Loan Party contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Initial
Maturity Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (2) no
Default exists.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower and each of the Lenders of the effectiveness of any
extension pursuant to this Section 2.14.
     (d) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof) or of any other Loan Document, the
Borrower shall, immediately upon the occurrence of such acceleration, cause such
accelerated Obligations to be Fully Satisfied.
     (e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.15 Increase in Commitments.

48



--------------------------------------------------------------------------------



 



     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $50,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $15,000,000 and, if
greater than $15,000,000, in whole increments of $1,000,000 in excess thereof,
and (ii) the Borrower may make a maximum of three (3) such requests. At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender may decline or elect to
participate in such requested increase in the Aggregate Commitments in its sole
discretion, and each Lender shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section, and each Loan Party shall execute and deliver such documents
or instruments as the Administrative Agent may require to evidence such increase
in Commitments and to ratify each such Loan Party’s continuing obligations
hereunder and under the other Loan Documents.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.16 [Reserved].
     2.17 Cash Collateral.
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the

49



--------------------------------------------------------------------------------



 



Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
     Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     (b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     (c) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
     2.18 Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting

50



--------------------------------------------------------------------------------



 



Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Unused Fee pursuant to Section 2.10(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such Unused Fee that otherwise would have been required to have been
paid to that Defaulting Lender) and (y) shall be limited in its right to receive
Letter of Credit Fees as provided in Section 2.04(h).
     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

51



--------------------------------------------------------------------------------



 



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by Applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, Applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Applicable Laws as determined by
the Borrower or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made; provided, however, that the Borrower shall not be required
to increase the amount payable under this Section or indemnify Administrative
Agent, a Lender or L/C Issuer under Section 3.01(c) to the extent that the
obligation to withhold or indemnify the relevant Tax existed on the date that
such Administrative Agent, Lender or L/C Issuer became a party to this Agreement
in the capacity under which such party makes a claim under this Section.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
Notwithstanding the foregoing, where demand for such Indemnified Taxes or Other
Taxes is not made within one (1) year after such Administrative Agent, Lender or
L/C Issuer receives written notice of the assertion of taxes and the Borrower
does not otherwise have notice of such assertion, no indemnification shall be
required for penalties, additions to tax, expenses, and interest accruing on
such Indemnified Taxes or Other Taxes from the date that is one (1) year after
the receipt by such Administrative Agent, Lender or L/C Issuer of written notice
of the assertion of such taxes until thirty (30) days after the date such demand
was actually received by the Borrower.

52



--------------------------------------------------------------------------------



 



     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
Applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by Applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

53



--------------------------------------------------------------------------------



 



     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by Applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by Applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received (or otherwise been credited with) a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances

54



--------------------------------------------------------------------------------



 



giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Committed Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or

55



--------------------------------------------------------------------------------



 



the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

56



--------------------------------------------------------------------------------



 



including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) the Pledge Agreement (together with each other pledge and security
agreement and pledge and security agreement supplement delivered pursuant to
Section 6.13, in each case as amended or modified), duly executed by each Person
required to execute same pursuant to the terms hereof, together with:

57



--------------------------------------------------------------------------------



 



     (A) all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto;
     (B) proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Pledge Agreement, covering the Collateral described in the Pledge Agreement,
     (C) updated searches of Uniform Commercial Code filings in the jurisdiction
of organization of each Loan Party and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens,
     (D) duly executed notices of grant of security interest in the form
required by the Pledge Agreement as are necessary, as determined by
Administrative Agent, to perfect the Administrative Agent’s security interest in
the Collateral, duly executed consents as are necessary, as determined by
Administrative Agent, to perfect the Administrative Agent’s security interest in
the Collateral and evidence of the completion of all other actions, recordings
and filings of or with respect to the Pledge Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,
     (E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements);
     (iv) a Mortgage with respect to each Borrowing Base Property, if any, duly
executed by the appropriate Loan Party, together, in each case, with the BBP
Deliverables related thereto;
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (vi) copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Borrower to be true and correct as of the Closing Date and
such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification;
     (vii) a favorable opinion of (A) Hunton & Williams, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in the form
attached as Exhibit G-1, and (B) Administrative Agent-approved local counsel to
the Loan Parties in each state in which any Borrowing Base Property (if any) is
located, addressed to the Administrative Agent and each Lender, as to the
matters set forth in the form of opinion attached as in Exhibit G-2 (with such
modifications, assumptions, exceptions and qualifications as are reasonably
acceptable to the Administrative Agent) and such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may request;
     (viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by

58



--------------------------------------------------------------------------------



 



such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
     (ix) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a), (b) and (c)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) a calculation of the Consolidated Leverage Ratio as of the last
day of the fiscal quarter of the Borrower most recently ended prior to the
Closing Date;
     (x) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on March 31, 2010, signed by a Responsible
Officer of the Borrower;
     (xi) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
     (xii) a certificate executed by a Responsible Officer of the Borrower as of
the Closing Date, in form and substance satisfactory to the Administrative
Agent, regarding the Solvency of (a) the Borrower, (b) each of the other Loan
Parties, and (c) the Consolidated Parties on a consolidated basis;
     (xiii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.
     (b) The Administrative Agent shall have received executed counterparts of
the Fee Letter, and any fees required to be paid hereunder or under the Fee
Letter on or before the Closing Date shall have been paid (provided such fees
may be paid from the proceeds of such initial Credit Extension).
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (d) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the Closing Date.
     (e) No Default shall exist, or would result from, such proposed Credit
Extension or from the application of the proceeds thereof.
     (f) There shall not have occurred any event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.
     (g) The absence of any condition, circumstance, action, suit, investigation
or proceeding pending or, to the knowledge of the Borrower and/or Guarantors,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

59



--------------------------------------------------------------------------------



 



     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
     (c) Assuming the effectiveness of the requested Credit Extension, (i) the
Total Outstandings as of such date shall not exceed the Borrowing Base; and
(ii) the Total Outstandings shall not exceed the Aggregate Commitments.
     (d) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (e) All of the conditions precedent set forth in Section 4.01 shall have
been satisfied on or prior to date of such requested Credit Extension.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a), (b) and (c) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Applicable Laws of the jurisdiction of its incorporation or organization,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Applicable Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries, except in each case, to the extent such violation, breach, Lien or
payment could not reasonably be expected to have a Material Adverse Effect, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Applicable Law.

60



--------------------------------------------------------------------------------



 



     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
the filing and/or recording of financing statements and/or Mortgages in
connection with the perfection of the Liens of the Secured Parties under the
Collateral Documents).
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties, on a consolidated basis, as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties as of the date
thereof, including liabilities for taxes, commitments and Indebtedness, that in
each case is material in relation to the business, operations, properties,
assets or condition (financial or otherwise) of the Consolidated Parties.
     (b) The unaudited consolidated balance sheets of the Consolidated Parties
dated March 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Except as otherwise set
forth on Schedule 5.05, such financial statements set forth all indebtedness and
other liabilities, direct or contingent, of the Consolidated Parties as of March
31, 2010, including liabilities for taxes, commitments and Indebtedness, that in
each case is material in relation to the business, operations, properties,
assets or condition (financial or otherwise) of the Consolidated Parties.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) The consolidated pro forma balance sheets of the Consolidated Parties
as at March 31, 2010, and the related consolidated pro forma statements of
income and cash flows of the Consolidated Parties for the three (3) months then
ended, certified by the chief financial officer or treasurer of the Borrower,
copies of which have been furnished to each Lender, fairly present the
consolidated pro forma financial condition of the Consolidated Parties as at
such date and the consolidated pro forma results of operations of the
Consolidated Parties for the period ended on such date, all in accordance with
GAAP.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Responsible Officer of any Loan
Party after due and diligent investigation, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, if determined adversely, could (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect, and there has been no material adverse change in the status of,
or the financial effect on, any Loan Party or any Subsidiary thereof with
respect to, the matters described on Schedule 5.06.

61



--------------------------------------------------------------------------------



 



     5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default exists or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens; Investments.
     (a) Each Loan Party has good record and marketable title in fee simple to,
or valid leasehold interests in, each of the Borrowing Base Properties and/or
all other real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Borrowing Base Properties is either wholly owned in fee by a Loan Party or
ground leased by a Loan Party pursuant to a long term ground lease which has
been designated as an Approved Ground Lease, in each case subject to no Liens
other than Permitted Liens of the type described in Section 7.01(a), (c), (d),
(f), (g) and (j). To the extent a Borrowing Base Property is leased by a Loan
Party pursuant to an Approved Ground Lease, (i) such Approved Ground Lease is in
full force and effect and remains unmodified except to the extent expressly
permitted by Section 6.15(b)(vii); (ii) except as expressly permitted by
Section 6.15(b)(vii), no rights in favor of the applicable Loan Party lessee
have been waived, canceled or surrendered; (iii) except as expressly permitted
by Section 6.15, no election or option under such Approved Ground Lease has been
exercised by the Loan Party lessee (other than options to renew or extend the
term thereof); (iv) all rental and other charges due and payable thereunder have
been paid in full (except to the extent such payment is not yet overdue subject
to applicable cure or grace periods); (v) no Loan Party is in default under such
Approved Ground Lease (beyond any applicable cure or grace periods) which would
permit the applicable lessor or other obligor to terminate or exercise any other
remedy with respect to the applicable Approved Ground Lease, nor has any Loan
Party received any notice of default with respect to such Approved Ground Lease
that has not been delivered to the Administrative Agent pursuant to Section
6.15(b)(viii); (vi) to the knowledge of the Responsible Officers of the Loan
Parties, no lessor under such Approved Ground Lease is in default with respect
to its material obligations thereunder; (vii) a true and correct copy of such
Approved Ground Lease (together with any amendments, modifications, restatements
or supplements thereof) has been delivered to the Administrative Agent; and
(viii) there exist no adverse claims as to the applicable Loan Party’s title or
right to possession of the leasehold premises referenced therein.
     (b) The property of each Loan Party is subject to no Liens, other than
Liens set forth on Schedule 5.08(b), matters shown on each Mortgage Policy and
as otherwise permitted by Section 7.01.
     (c) Schedule 5.08(c) sets forth a complete and accurate list of all
Investments held by any Loan Party on the Closing Date, showing as of the
Closing Date the amount, obligor or issuer and maturity, if any, thereof.
     5.09 Environmental Compliance.
     (a) The Loan Parties conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Laws on their
respective businesses, operations and real properties, and as a result thereof
the Loan Parties have reasonably concluded that, except as specifically
disclosed in Schedule 5.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (b) Except as otherwise set forth in Schedule 5.09, (i) none of the real
properties currently or to the knowledge of any Responsible Officer of any Loan
Party, formerly owned or operated by any Loan Party, is listed or, to the
knowledge of any Responsible Officer of any Loan Party, proposed for listing on
the United States Environmental Protection Agency’s (EPA) National Priorities
List or on the EPA Comprehensive Environmental Response, Compensation, and
Liability Information Sharing database or any analogous state or local list, nor
to the knowledge of any Responsible Officer of any Loan Party is any adjacent
property on such list, (ii) no Loan Party has operated and, to the knowledge of
any Responsible Officer of any Loan Party, there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been transported, treated, stored or disposed on any Real Property currently
owned or operated by any Loan Party or, to the knowledge of any Responsible
Officer of any Loan Party, on any real property formerly owned or operated by
any Loan Party, (iii) or to the knowledge of any Responsible Officer of any Loan
Party, there is no friable asbestos or asbestos-containing material on any Real
Property currently

62



--------------------------------------------------------------------------------



 



owned or operated by any Loan Party, and (iv) Hazardous Materials have not been
transported, released, discharged or disposed of on any real property currently
or formerly owned or operated by any Loan Party except as would not reasonably
be expected to have a Material Adverse Effect.
     (c) Except as otherwise set forth on Schedule 5.09, no Loan Party is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Laws; and to the knowledge of the Responsible
Officers of the Loan Parties all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any real property currently or
formerly owned or operated by any Loan Party have been disposed of in a manner
not reasonably expected to result in a Material Adverse Effect.
     (d) Except as otherwise set forth on Schedule 5.09, each of the Borrowing
Base Properties and, to the knowledge of the Responsible Officers of the Loan
Parties, all operations at such Borrowing Base Properties are in compliance with
all Environmental Laws in all material respects, there is no material violation
of any Environmental Laws with respect to such Borrowing Base Properties or, to
the knowledge of any Responsible Officer of any Loan Party, the businesses
operated thereon, and there are no conditions relating to such Borrowing Base
Properties or the businesses that could reasonably be expected to result in a
Material Adverse Effect.
     (e) Except as otherwise set forth on Schedule 5.09, none of the Borrowing
Base Properties contains, or to the knowledge of any Responsible Officer of any
Loan Party has previously contained, any Hazardous Materials at, on or under
such Borrowing Base Properties in amounts or concentrations that constitute or
constituted a violation of Environmental Laws that could have a Material Adverse
Effect.
     (f) Except as otherwise set forth on Schedule 5.09, no Loan Party has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding Hazardous Materials or compliance with
Environmental Laws with regard to any of its Borrowing Base Properties or the
businesses located thereon, nor does any Responsible Officer of any Loan Party
have knowledge or reason to believe that any such notice will be received or is
being threatened.
     (g) No Loan Party is subject to any judicial proceeding or governmental or
administrative action and, to the knowledge of the Responsible Officers of the
Loan Parties, no such proceeding or action is threatened in writing, under any
Environmental Laws that could reasonably be expected to give rise to a Material
Adverse Effect, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Laws with respect to
the Loan Parties, the Borrowing Base Properties or, to the knowledge of any
Responsible Officer of any Loan Party, the businesses located thereon that could
be reasonably expected to give rise to a Material Adverse Effect.
     5.10 Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party operates. The
insurance coverage of the Loan Parties with respect to the Borrowing Base
Properties as of the Closing Date is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 5.10. All insurance related to the
Borrowing Base Properties names the Administrative Agent (for the benefit of the
Secured Parties) as additional insured (in the case of liability insurance) or
loss payee (in the case of hazard insurance).
     5.11 Taxes. The Loan Parties have filed all Federal and state income and
other material tax returns and reports required to be filed, and have paid all
Federal and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party that would, if made, have a Material Adverse
Effect. No Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement; provided, however, that any tax protection agreement entered into
with a contributor of property to a Loan Party (but only to the extent the
indemnity or other obligation to such contributor

63



--------------------------------------------------------------------------------



 



under such tax protection agreement is limited to any capital gains tax that
would be due upon a sale or other Disposition of such contributed property and
either (i) is limited to an amount that does not exceed 1.0% of the total assets
of such Loan Party or (ii) exceeds 1% but less than 5% of the total assets of
such Loan Party but which indemnity is only triggered by a sale or other
Disposition of such contributed property) shall not be considered a tax sharing
agreement.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except to the
extent that the failure to so comply would result in, or could reasonably be
expected to result in, a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Pension Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of the tax-qualified status of any such
Pension Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) there has been no failure to satisfy the minimum funding standard
applicable to a Pension Plan under Section 412 of the Code and Section 302 of
ERISA for any plan year, and no waiver of the minimum funding standards
applicable to a Pension Plan under Section 412 of the Code and Section 302 of
ERISA for any plan year has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such Pension Plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.
     (d) Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than those listed on Schedule 5.12(d)
hereto.
     5.13 Subsidiaries; Equity Interests. The corporate capital and ownership
structure of the Borrower and its Subsidiaries is as described in
Schedule 5.13(a) (as of the most recent update of such schedule in accordance
with Section 6.02(i) hereof). Set forth on Schedule 5.13(b) is a complete and
accurate list (as of the most recent update of such schedule in accordance with
Section 6.02(i) hereof) with respect to each of the direct and indirect
Subsidiaries of the Parent REIT and the Borrower of (i) jurisdiction of
organization, (ii) number of ownership interests (if expressed in units or
shares) of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding ownership interests (if expressed in units or shares)
of each class owned (directly or indirectly) by the Parent REIT, the Borrower
and their Subsidiaries, (iv) all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto and
(v) an identification of which such Subsidiaries are Guarantors hereunder and
which Borrowing Base Properties are owned by each such Loan Party. The
outstanding Equity Interests of the Loan Parties and each Subsidiary are, to the
extent applicable depending on the organizational nature of such Person, validly
issued, fully paid and non-assessable and is owned by the Parent REIT, the
Borrower or a Subsidiary thereof (as applicable), directly or

64



--------------------------------------------------------------------------------



 



indirectly, in the manner set forth on Schedule 5.13(b), free and clear of all
Liens (other than Permitted Liens or, in the case of the Equity Interests of the
Loan Parties, statutory Liens or Liens arising under or contemplated in
connection with the Loan Documents). Other than as set forth in Schedule 5.13(b)
(as of the most recent update of such schedule in accordance with
Section 6.02(i) hereof), no Loan Party (other than the Parent REIT) or any
Subsidiary thereof has outstanding any securities convertible into or
exchangeable for its Equity Interests nor does any such Person have outstanding
any rights to subscribe for or to purchase or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to its Equity
Interests. The copy of the charter of each Loan Party and each amendment thereto
provided pursuant to Section 4.01(a)(v) is a true and correct copy of each such
document as of the Closing Date, each of which is valid and in full force and
effect.
     5.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any other Loan Party is subject, and all other matters known to any
Responsible Officer of any Loan Party (other than matters of a general economic
nature), that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed by the Loan Parties to be
reasonable at the time (it being recognized by the Lenders that projections as
to future events are not to be viewed as facts and that actual results may
differ).
     5.16 Compliance with Laws. Each Loan Party thereof is in compliance in all
material respects with the requirements of all Applicable Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Applicable Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
     5.18 Intellectual Property; Licenses, Etc. The Borrower and the other Loan
Parties own, or possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the knowledge of any Responsible Officer
of any Loan Party, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any other Loan Party infringes upon any rights
held by any other Person, except for such infringements that would not have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.18, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Responsible Officer of any Loan Party, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

65



--------------------------------------------------------------------------------



 



     5.19 Solvency. (a) As of the Closing Date and immediately prior to the
initial Credit Extension, the Borrower is Solvent, each other Loan Party is
Solvent, and the Consolidated Parties, on a consolidated basis, are Solvent,
(b) as of the date and immediately prior to each Subsidiary becoming a Guarantor
pursuant to Section 6.12, such Subsidiary is Solvent, and (c) following the
initial Credit Extension, the Borrower is Solvent, each other Loan Party is
Solvent, and the Consolidated Parties, on a consolidated basis, are Solvent if
the contribution rights that each such party will have against such other
parties and the subrogation rights that each such party may have, if any,
against the Borrower are taken into account.
     5.20 Casualty, Etc. None of the Borrowing Base Properties have been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.21 Labor Matters. As of the Closing Date, there are no collective
bargaining agreements or Multiemployer Plans covering the employees of any Loan
Party or any of their Subsidiaries. No Loan Party or any of their Subsidiaries
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last year, which could (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
     5.22 REIT Status. The Parent REIT is qualified as a REIT and the Borrower
is qualified as a REIT, a partnership or a disregarded entity (in each case, for
federal income tax purposes), a TRS or a QRS, and each of their Subsidiaries
that is a corporation is either a TRS or a QRS. As of the Closing Date, the
Subsidiaries of the Parent REIT and the Borrower that are taxable REIT
subsidiaries, as such term is used in the Code, are identified on Schedule 5.22.
     5.23 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority and perfected Lien
(subject to Liens permitted by Section 7.01) on all right, title and interest of
the respective Loan Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents (including the recording of the Mortgages and UCC
financing statements relative to any personal property Collateral), no filing or
other action will be necessary to perfect or protect such Liens.
     5.24 Borrowing Base Properties. Schedule 5.24(a) (as adjusted from time to
time in accordance with the terms hereof) sets forth each of the Borrowing Base
Properties as of the date of the last adjustment thereof pursuant to the terms
of Section 1.07. Each Real Property listed on Schedule 5.24(a) fully qualifies
as a Borrowing Base Property.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each other Loan
Party and, except where expressly limited to Loan Parties, each Subsidiary (and
where noted the Consolidated Parties) to:
     6.01 Financial Statements. Deliver to the Administrative Agent, for
distribution to the Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent REIT (commencing with the fiscal year ended
December 31, 2010), a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be (i) certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, and (ii) audited and accompanied by a report and opinion
of an independent certified public accountant of nationally

66



--------------------------------------------------------------------------------



 



recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent REIT
(commencing with the fiscal quarter ended June 30, 2010), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Borrower’s fiscal year then ended, and the related
consolidated of changes in shareholders’ equity, and cash flows for the portion
of the Borrower’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Parties in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
(for distribution of the same to each Lender):
     (a) [Reserved];
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes), and (ii) a profit and loss summary showing the operating
condition for each of the Borrowing Base Properties (in form and with such
detail as is reasonably satisfactory to the Administrative Agent);
     (c) if a Default or Event of Default exists, promptly after any request by
the Administrative Agent, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Consolidated Party by independent
accountants in connection with the accounts or books of any Consolidated Party,
or any audit of any of them, subject to applicable professional guidelines;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Parent REIT, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower or the Parent
REIT may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any report furnished
to any holder of debt securities of any Loan Party (or any Subsidiary thereof if
such debt securities are recourse (other than customary non-recourse carve outs)
to such Loan Party) pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

67



--------------------------------------------------------------------------------



 



     (g) not later than five (5) Business Days after receipt thereof by any Loan
Party, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may request;
     (h) promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party with
respect to a Borrowing Base Property with any Environmental Laws that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
Real Property described in any Mortgage to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Laws;
     (i) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), an update to Schedules 5.06, 5.09, 5.12(d) or
5.13(a) or (b) to the extent the information provided by any such schedules has
changed since the most recent update thereto; provided, that the Borrower shall,
promptly upon the Administrative Agent’s written request therefor, provide any
information or materials requested by the Administrative Agent to confirm or
evidence the matters reflected in such updated schedules;
     (j) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), copies of Smith Travel Research (STR Global)
summary STAR Reports for each Borrowing Base Property for the fiscal quarter to
which such financial statements relate; and
     (k) promptly, such additional information regarding the business, financial
or corporate affairs of the Loan Parties or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request (either in
its discretion or at the direction of the Required Lenders) to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public

68



--------------------------------------------------------------------------------



 



information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
     6.03 Notices. Promptly notify the Administrative Agent (who shall promptly
notify each Lender):
     (a) of the occurrence of any Default;
     (b) of (i) (A) any breach or non-performance of, or any default under, a
material Contractual Obligation of any Loan Party; (B) the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party, including pursuant to any Environmental Laws; or (C) any other matter,
which, in the case of any of clause (A), (B) or (C), individually or in the
aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect; and (ii) any material written dispute or any material
litigation, investigation, proceeding or suspension between the Borrower or any
Loan Party and any Governmental Authority;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party, including any determination by the Borrower
referred to in Section 2.10(b);
     (e) of any voluntary removal or other event or circumstance that results in
a Real Property previously qualifying as a Borrowing Base Property ceasing to
qualify as such (provided, that such notification shall be accompanied by an
updated Compliance Certificate with calculations showing the effect of such
removal on the financial covenants contained herein and on any Borrowing
Base-related restrictions on the Outstanding Amounts hereunder); and
     (f) of any adverse changes to any insurance policy obtained by any Loan
Party with respect to or in connection with any Borrowing Base Property in
accordance with Section 6.18, including, without limitation, any reduction in
the amount or scope of coverage or any increase in any deductible or other
self-retention amount thereunder.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein (including, in the case of any notice pursuant to
Section 6.03(a), a description of any and all provisions of this Agreement and
any other Loan Document that the Responsible Officers of the Borrower believe
have been breached) and stating what action the Borrower has taken and proposes
to take with respect thereto.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
and (b) all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (the commencement and continuation of which
proceedings shall suspend the collection of any such contested amount from the
Borrower or such Subsidiary, and suspend the enforcement thereof against, the
applicable property), and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary and, as to any Loan Party, such
claims are bonded (to the extent requested by the Administrative Agent).
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Applicable
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses

69



--------------------------------------------------------------------------------



 



and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear and casualty (as to
which insurance satisfying the criteria hereunder was maintained at the time of
such casualty) excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
     6.07 Maintenance of Insurance. Maintain (and cause each Consolidated Party
to maintain) with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to the properties and
business of the Consolidated Parties against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and, in the case of insurance maintained by
the Loan Parties, providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
     6.08 Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Applicable Laws, all Contractual
Obligations and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Applicable Law, Contractual Obligation or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent REIT and such Loan Party, as the case may be.
     6.10 Inspection Rights. Permit representatives of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Borrower may, if it so
chooses, be present at or may participate in any such discussions), at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower with the costs and
expenses of the Administrative Agent being for its own account if no Event of
Default then exists; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures and other general corporate purposes (including,
without limitation, property acquisitions and Restricted Payments not prohibited
under Section 7.06) not in contravention of any Applicable Law or of any Loan
Document.
     6.12 Additional Guarantors.
     Notify the Administrative Agent at the time that any Person becomes a
Subsidiary of the Borrower, another Loan Party or DC Hotel Trust (other than, in
each case, a Non-Guarantor Subsidiary), and promptly thereafter (and in any
event within 30 days or such longer period as the Administrative Agent may agree
in writing), (i) cause such Person to (a) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of this Agreement, a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (iii), (v) and (vi) of
Section 4.01(a), together with favorable opinions of counsel to such Person
(which shall cover, among other

70



--------------------------------------------------------------------------------



 



things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (i)), and (ii) if required by
Section 6.13(a), cause the Borrower, such other Loan Party or DC Hotel Trust, as
applicable, to execute and deliver such Joinder Agreement or other document
(including any new pledge and security agreement or supplement to the Pledge
Agreement executed and delivered on or in connection with the Closing Date or,
in the case of DC Hotel Trust, a hypothecation or similar document, instrument
or agreement reasonably acceptable to the Administrative Agent) for the purpose
of causing the Equity Interests in such Person to be subject to a perfected Lien
in favor of the Administrative Agent in accordance with Section 6.13(a),
together with favorable opinions of counsel to the Borrower or such other Loan
Party, as applicable, which opinions shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in this clause (ii), all such documentation referred to herein to be
in form, content and scope reasonably satisfactory to the Administrative Agent.
     6.13 Pledged Equity Interests; Real Property and Other Collateral.
     (a) Equity Interests. (i) Cause (A) 100% of the issued and outstanding
Equity Interests owned of record by the Borrower with respect to Pebblebrook
Hotel Lessee and (B) 100% of the issued and outstanding Equity Interests owned
of record by the Borrower, any other Loan Party or DC Hotel Trust with respect
to each Domestic Subsidiary (whether direct or indirect) of the Borrower, any
Loan Party or DC Hotel Trust that owns or holds any interest in a Borrowing Base
Property (other than any Subsidiary TRS) to be subject at all times to a
first-priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request, and (ii) cause
65% of the issued and outstanding Equity Interests owned of record by the
Borrower, any other Loan Party or DC Hotel Trust with respect to each First-Tier
Foreign Subsidiary that owns or holds any interest in a Borrowing Base Property
(other than any Subsidiary TRS) to be subject at all times to a first-priority,
perfected Lien in favor of the Administrative agent pursuant to the terms and
conditions of the Collateral Documents or such other security documents as the
Administrative agent shall reasonably request, which such Lien shall, upon
satisfaction of any filing or delivery requirements set forth in the Collateral
Documents, be perfected; provided, that the requirement pursuant to clause
(ii) for the pledge of not more than 65% of the Equity Interests in each such
First-Tier Foreign Subsidiary that owns or holds any interest in a Borrowing
Base Property (other than any Subsidiary TRS) is intended to avoid treatment of
the undistributed earnings of a Foreign Subsidiary as a deemed dividend to its
United States parent for United States federal income tax purposes and each of
the Parent REIT, Borrower or any Subsidiary shall pledge or cause to be pledged
any greater percentage of its interest in a Foreign Subsidiary that (whether
pursuant to existing Applicable Law or as the result of changes to, or
clarifications of, existing Applicable Law after the date hereof) (x) would not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary to be treated as a deemed dividend to the United States parent of
such Foreign Subsidiary, as determined for United States federal income tax
purposes, and (y) would not otherwise reasonably be expected to result in
material adverse tax consequences to such Foreign Subsidiary or its United
States parent.
     (b) Borrowing Base Properties; Mortgages. Cause (i) all Real Property
interests related to the Borrowing Base Properties, and (ii) all personal
property related to Borrowing Base Properties that is owned by any Loan Party
(including, without limitation, any and all construction drawings, construction
plans and architectural renderings relating thereto and any leases, rents,
leasing agreements, and, unless such agreements expressly prohibit the grant of
a security interest in such Loan Party’s rights thereunder, management contracts
and franchise agreements (whether or not any such property is included in the
Real Property interests covered under clause (i))), other than vehicles subject
to certificates of title, to, in each case, be subject at all times to first
priority (subject to Permitted Liens of the type described in Section 7.01(a),
(c), (d), (f), (g) and (j)), perfected and, in the case of the Real Property
interest in each Borrowing Base Property (whether leased or owned), title
insured Liens in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions of the Mortgages and other Collateral
Documents, including, with respect to any such Borrowing Base Property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall request (including additional Mortgages or other
Collateral Documents);
     (c) Other Assets. Without limiting the foregoing, (i) cause all of the
Collateral (including, without limitation, each Borrowing Base Property) to be
subject at all times to first priority, perfected Liens in favor of the
Administrative Agent (subject only to Permitted Liens) to secure the Obligations
pursuant to the terms and conditions hereof and of the Collateral Documents, and
(ii) deliver such other documentation as the Administrative

71



--------------------------------------------------------------------------------



 



Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered
hereunder and pursuant to the Collateral Documents, all in form, content and
scope reasonably satisfactory to the Administrative Agent.
     (d) Indemnity; Costs and Expenses. Indemnify and/or reimburse (as
applicable) the Administrative Agent for any and all reasonable, documented
out-of-pocket costs, expenses, claims, fees or other amounts paid or incurred by
the Administrative Agent to the extent paid or incurred in connection with the
filing or recording of any documents, agreement or instruments related to the
Collateral, the protection of any of the Collateral, its rights and interests
therein or any Loan Party’s underlying rights and interests therein or the
enforcement of any of its other rights with respect to the Collateral; provided,
that the reimbursement and indemnity obligations set forth in this clause
(d) shall be in addition to and in furtherance of all other reimbursement or
indemnity obligations of the Loan Parties (including the Borrower) referenced
herein or in any other Loan Document.
     6.14 Further Assurances.
     Promptly upon request by the Administrative Agent, or any Lender through
the Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.
     6.15 Compliance with Terms of Approved Ground Leases; Material Easement
Agreements.
     (a) Make all payments and otherwise perform in all material respects all
obligations in respect of all Approved Ground Leases related to the Borrowing
Base Properties and keep such Approved Ground Leases in full force and effect
and not allow such Approved Ground Leases to lapse or be terminated or any
rights to renew such Approved Ground Leases to be forfeited or cancelled, notify
the Administrative Agent of any default by any party with respect to such
Approved Ground Leases and cooperate with the Administrative Agent in all
respects to cure any such default, except, in any case, where the failure to do
so, either individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.
     (b) Without limiting the foregoing, with respect to each Approved Ground
Lease or material appurtenant easement agreements in favor of such Loan Party
and related to any Borrowing Base Property (as applicable):
     (i) pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);
     (ii) timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);
     (iii) do all things necessary to preserve and keep unimpaired such Approved
Ground Lease or easement agreement and its material rights thereunder;
     (iv) not waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;

72



--------------------------------------------------------------------------------



 



     (v) diligently and continuously enforce the material obligations of the
lessor or other obligor thereunder;
     (vi) not do, permit or suffer any act, event or omission which would result
in a default thereunder (or which, with the giving of notice or the passage of
time, or both, would constitute a default thereunder), in each case which would
permit the applicable lessor or other obligor to terminate or exercise any other
remedy with respect to the applicable Approved Ground Lease or easement;
     (vii) cancel, terminate, surrender, modify or amend any of the provisions
of any such Approved Ground Lease or easement or agree to any termination,
amendment, modification or surrender thereof if the effect of such cancellation,
termination, surrender, modification, amendment, easement or agreement is to
(A) shorten the term of such Approved Ground Lease, (B) increase the rent
payable under such Approved Ground Lease, (C) increase the purchase price under
any purchase option concerning the property included in and subject to such
Approved Ground Lease, (D) modify the gross or net leasable area subject to such
Approved Ground Lease, (E) transfer to the ground lessee any costs and/or
expenses previously paid by the ground lessor under such Approved Ground Lease,
(F) terminate (or grant the ground lessor additional rights to unilaterally
terminate) such Approved Ground Lease, or (G) subordinate the rights of any Loan
Party or any TRS under such Approved Ground Lease to an Approved Manager or any
other Person, in each case without the prior written consent of the
Administrative Agent;
     (viii) deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable Approved Ground Lease
or easement agreement;
     (ix) upon Administrative Agent’s written request, provide to Administrative
Agent any information or materials relating to such Approved Ground Lease or
easement agreement and evidencing such Loan Party’s due observance and
performance of its material obligations thereunder;
     (x) not permit or consent to the subordination of such Approved Ground
Lease or easement agreement to any mortgage or other leasehold interest of the
premises related thereto;
     (xi) execute and deliver (to the extent permitted to do so under such
Approved Ground Lease or easement agreement), upon the reasonable request of the
Administrative Agent, any documents, instruments or agreements as may be
required to permit the Administrative Agent to cure any default under such
Approved Ground Lease or easement agreement;
     (xii) provide to Administrative Agent written notice of its intention to
exercise any option or renewal or extension rights with respect to such Approved
Ground Lease or easement at least thirty (30) days prior to the expiration of
the time to exercise such right or option and duly exercise any renewal or
extension option with respect to any such Approved Ground Lease or easement
(either consistent with such notice or upon the direction of the Administrative
Agent); provided, that each Loan Party further hereby appoints the
Administrative Agent its attorney-in-fact, coupled with an interest, to execute
and deliver, for and in the name of such Person, all instruments, documents or
agreements necessary to extend or renew any such Approved Ground Lease or
easement;
     (xiii) not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Approved Ground Lease or
easement agreement as terminated, cancelled or surrendered pursuant to the
Bankruptcy Code without the Administrative Agent’s prior written consent;
     (xiv) in connection with the bankruptcy or other insolvency proceedings of
any ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Approved Ground Lease or easement agreement as
against the applicable Loan Party within the applicable time period therefore in
such proceedings, notwithstanding any rejection by such ground lessor or obligor
or trustee, custodian or receiver related thereto;

73



--------------------------------------------------------------------------------



 



     (xv) provide to the Administrative Agent not less than thirty (30) days
prior written notice of the date on which the applicable Loan Party shall apply
to any court or other governmental authority for authority or permission to
reject the applicable Approved Ground Lease or easement agreement in the event
that there shall be filed by or against any Borrower any petition, action or
proceeding under the Bankruptcy Code or any similar federal or state law;
provided, that the Administrative Agent shall have the right, but not the
obligation, to serve upon the applicable Loan Party within such thirty (30) day
period a notice stating that (A) the Administrative Agent demands that such Loan
Party assume and the assign the relevant Approved Ground Lease or easement
agreement to the Administrative Agent subject to an in accordance with the
Bankruptcy Code and (B) the Administrative Agent covenants to cure or provide
reasonably adequate assurance thereof with respect to all defaults susceptible
of being cured by the Administrative Agent and of future performance under the
applicable Approved Ground Lease or easement agreement; provided, further, that
if the Administrative Agent serves such notice upon the applicable Loan Party,
such Loan Party shall not seek to reject the applicable agreement and shall
promptly comply with such demand;
     (xvi) permit the Administrative Agent (at its option), during the
continuance of any Event of Default, to (i) perform and comply with all
obligations under the applicable Approved Ground Lease or easement agreement;
(ii) do and take such action as the Administrative Agent deems necessary or
desirable to prevent or cure any default by such Loan Party under such Approved
Ground Lease or easement agreement and (iii) enter in and upon the applicable
premises related to such Approved Ground Lease or easement agreement to the
extent and as often as the Administrative Agent deems necessary or desirable in
order to prevent or cure any default under the applicable Approved Ground Lease
or easement agreement;
     (xvii) in the event of any arbitration, court or other adjudicative
proceedings under or with respect to any such Approved Ground Lease or easement
agreement, permit the Administrative Agent (at its option) to exercise all
right, title and interest of the applicable Loan Party in connection with such
proceedings; provided, that (i) each Loan Party hereby irrevocably appoint the
Administrative Agent as their attorney-in-fact (which appointment shall be
deemed coupled with an interest) to exercise such right, interest and title and
(ii) the Borrower shall bear all costs, fees and expenses related to such
proceedings; provided, further, that each Loan Party hereby further agrees that
the Administrative Agent shall have the right, but not the obligation, to
proceed in respect of any claim, suit, action or proceeding relating to the
rejection of any of the Approved Ground Leases or easement agreements referenced
above by the relevant ground lessor or obligor as a result of bankruptcy or
similar proceedings (including, without limitation, the right to file and
prosecute all proofs of claims, complaints, notices and other documents in any
such bankruptcy case or similar proceeding); and
     (xviii) deliver to the Administrative Agent (and, if it has the ability
pursuant to the subject Approved Ground Lease or easement agreement, cause the
applicable ground lessor under such Approved Ground Lease or grantor under such
easement agreement to deliver to the Administrative Agent) an estoppel
certificate from the ground lessor or grantor in relation to such Approved
Ground Lease or easement agreement in form and substance acceptable to the
Administrative Agent, in its reasonable discretion, and, in any case, setting
forth (A) the name of lessee and lessor under the Approved Ground Lease (if
applicable); (B) that such Approved Ground Lease or easement agreement is in
full force and effect and has not been modified except to the extent
Administrative Agent has received notice of such modification; (C) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (D) whether such Person knows of any actual or alleged defaults or
events of default under the applicable Approved Ground Lease or easement
agreement;
provided, that each Borrower hereby agrees to execute and deliver to
Administrative Agent, within ten (10) Business Days of any request therefor,
such documents, instruments, agreements, assignments or other conveyances
reasonably requested by the Administrative Agent in connection with or in
furtherance of any of the provisions set forth above or the rights granted to
the Administrative Agent in connection therewith.
     6.16 Environmental Assessment Report.
     Upon the written request of the Administrative Agent following the
occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders believe has caused (or could be

74



--------------------------------------------------------------------------------



 



reasonably expected to cause) the representations and warranties set forth in
Section 5.09, insofar as they relate to the Borrowing Base Properties, to be
untrue in any material respect, furnish or cause to be furnished to the
Administrative Agent, at the Borrower’s expense, (a) with respect to a material
release of Hazardous Materials at any Borrowing Base Property, a report of an
environmental assessment of reasonable scope, form and depth (including, where
appropriate, invasive soil or groundwater sampling) as to the nature and extent
of the presence of any Hazardous Materials released or threatened to be released
and/or (b) with respect to a material violation of Environmental Laws by any
Loan Party at any Borrowing Base Property, a report of such violation by a
consultant acceptable to the Administrative Agent. If the Borrower fails to
deliver such environmental reports within sixty (60) days after receipt of such
written request then the Administrative Agent may arrange for same, and the Loan
Parties hereby grant to the Administrative Agent and its representatives access
to the Borrowing Base Properties to reasonably undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling). The
reasonable cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be payable by the Borrower on demand and added
to the obligations secured by the Collateral Documents
     6.17 Borrowing Base Entity SPE/Separateness Requirements; New York
Borrowing Base Properties.
     Cause each Borrowing Base Entity that owns a Borrowing Base Property
located in the State of New York for which no Mortgage or Negative Pledge
Agreement has been executed, delivered and/or recorded and for which no Mortgage
Policy has been delivered to the Administrative Agent, in each case as provided
in Section 1.07(e), to comply with (x) the requirements set forth in
Section 1.07(f) and (y) the provisions in the Organization Documents of each
such Borrowing Base Entity included pursuant to the last paragraph of
Section 1.07(f).
     6.18 Additional Insurance Requirements for Borrowing Base Properties.
     (a) Obtain and maintain, with respect to each Borrowing Base Property (or
cause the applicable TRS that is party to any Lease regarding each such
Borrowing Base Property to obtain and maintain), at its (or their) sole expense
the following:
     (i) property insurance with respect to all insurable property located at or
on or constituting a part of such Borrowing Base Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as the Administrative Agent may require, in an amount not less
than 100% of the full replacement cost, including the cost of debris removal,
without deduction for depreciation and sufficient to prevent the applicable Loan
Parties and the Administrative Agent from becoming a coinsurer, such insurance
to be in “builder’s risk” completed value (non reporting) form during and with
respect to any construction on or with respect to such Borrowing Base Property;
     (ii) if and to the extent any portion of any of the improvements are, under
the Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from
time to time, in a Special Flood hazard Area, within a Flood Zone designated A
or V in a participating community, a flood insurance policy in an amount
required by the Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of Applicable Law and the FDPA, as such
requirements may from time to time be in effect;
     (iii) general liability insurance, on an “occurrence” basis, against claims
for “personal injury” liability, including bodily injury, death or property
damage liability, for the benefit of the applicable Loan Party as named insured
and the Administrative Agent as additional insured;
     (iv) statutory workers’ compensation insurance with respect to any work on
or about such Borrowing Base Property (including employer’s liability insurance,
if required by the Administrative Agent), covering all employees of the
applicable Loan Party and/or its applicable Subsidiaries and any contractor;
     (v) if there is a general contractor, commercial general liability
insurance, including products and completed operations coverage, and in other
respects similar to that described in clause (iv) above, for

75



--------------------------------------------------------------------------------



 



the benefit of the general contractor as named insured and the applicable Loan
Party and the Administrative Agent as additional insureds, in addition to
statutory workers’ compensation insurance with respect to any work on or about
the premises (including employer’s liability insurance, if required by the
Administrative Agent), covering all employees of the general contractor and any
contractor; and
     (vi) such other insurance (and related endorsements) as may from time to
time be required by the Administrative Agent (including but not limited to soft
cost coverage, automobile liability insurance, business interruption insurance
or delayed rental insurance, boiler and machinery insurance, earthquake
insurance (if then customarily carried by owners of premises similarly
situated), wind insurance, sinkhole coverage, and/or permit to occupy
endorsement) and against other insurable hazards or casualties which at the time
are commonly insured against in the case of premises similarly situated, due
regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements.
     (b) All insurance policies obtained by any Loan Party with respect to or in
connection with any Borrowing Base Property shall be issued and maintained by
insurers, in amounts, with deductibles, limits and retentions, and in forms
satisfactory to the Administrative Agent, and shall require not less than thirty
(30) days’ prior written notice to the Administrative Agent of any cancellation
of coverage.
     (c) All insurance companies providing coverage pursuant to clause (a) of
this Section 6.18 or any other general coverage required pursuant to any Loan
Documents must be licensed to do business in the state in which the applicable
Borrowing Base Property is located and must have an A.M. Best Company financial
and performance ratings of A-:IX or better.
     (d) All insurance policies maintained, or caused to be maintained, by any
Loan Party or its applicable Subsidiaries with respect to any Borrowing Base
Property, except for general liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by such Loan Party or its applicable Subsidiaries or the
Administrative Agent and that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured.
     (e) If any insurer which has issued a policy of title, hazard, liability or
other insurance required pursuant to this Section 6.18 or any other provision of
any Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any debtor relief law, or if in
Administrative Agent’s opinion the financial responsibility of such insurer is
or becomes inadequate, such Loan Party shall, in each instance promptly upon its
discovery thereof or upon the request of the Administrative Agent therefor, and
at the Loan Party’s expense, promptly obtain and deliver (or cause to be
obtained and delivered) to the Administrative Agent a like policy (or, if and to
the extent permitted by the Administrative Agent, acceptable evidence of
insurance) issued by another insurer, which insurer and policy meet the
requirements of this Section 6.18 or any other provision of any Loan Document,
as the case may be.
     (f) Without limiting the discretion of the Administrative Agent with
respect to required endorsements to insurance policies, all such policies for
loss of or damage to any Borrowing Base Property shall contain a standard
mortgagee clause (without contribution) naming the Administrative Agent as
mortgagee with loss proceeds payable to the Administrative Agent notwithstanding
(i) any act, failure to act or negligence of or violation of any warranty,
declaration or condition contained in any such policy by any named or additional
insured; (ii) the occupation or use of such Borrowing Base Property for purposes
more hazardous than permitted by the terms of any such policy; (iii) any
foreclosure or other action by the Administrative Agent under the Loan
Documents; or (iv) any change in title to or ownership of such Borrowing Base
Property or any portion thereof, such proceeds to be held for application as
provided in the Loan Documents.
     (g) The originals of each initial insurance policy (or to the extent
permitted by the Administrative Agent, a copy of the original policy and such
evidence of insurance as may be acceptable to the Administrative Agent) shall be
delivered to the Administrative Agent at the time of execution of the applicable
Mortgage, with all premiums fully paid current, and each renewal or substitute
policy (or evidence of insurance) shall be delivered to the Administrative
Agent, with all premiums fully paid current, at least ten (10) business days
before the termination of the policy it renews or replaces. The applicable Loan
Party shall pay (or cause to be paid) all premiums on

76



--------------------------------------------------------------------------------



 



policies required hereunder as they become due and payable and promptly deliver
to the Administrative Agent evidence satisfactory to the Administrative Agent of
the timely payment thereof.
     (h) If any loss occurs at any time when the applicable Loan Party has
failed to perform the covenants and agreements set forth in this Section 6.18
with respect to any insurance payable because of loss sustained to any part of
the premises whether or not such insurance is required by the Administrative
Agent, then the Administrative Agent shall nevertheless be entitled to the
benefit of all insurance covering the loss and held by or for the applicable
Loan Party, to the same extent as if it had been made payable to the
Administrative Agent.
     (i) Upon any foreclosure of any Mortgage or transfer of title to all or any
portion of any Borrower Base Property in extinguishment of the whole or any part
of the Obligations, all of the applicable Loan Party’s right, title and interest
in and to the insurance policies referred to in this Section 6.18 with respect
to such Borrowing Base Property (including unearned premiums) and all proceeds
payable thereunder shall thereupon vest in the purchaser at foreclosure or other
such transferee, to the extent permissible under such policies.
     (j) During the continuance of any Event of Default, the Administrative
Agent shall have the right (but not the obligation) to make proof of loss for,
settle and adjust any claim under, and receive the proceeds of, all insurance
for loss of or damage to any Borrowing Base Property, regardless of whether or
not such insurance policies are required by the Administrative Agent, and the
reasonable expenses incurred by the Administrative Agent in the adjustment and
collection of insurance proceeds shall be a part of the Obligations and shall be
due and payable to the Administrative Agent on demand. The Administrative Agent
shall not be, under any circumstances, liable or responsible for failure to
collect or exercise diligence in the collection of any of such proceeds or for
the obtaining, maintaining or adequacy of any insurance or for failure to see to
the proper application of any amount paid over to any Loan Party. Any such
proceeds received by the Administrative Agent shall, after deduction therefrom
of all reasonable expenses actually incurred by the Administrative Agent,
including attorneys’ fees, at the Administrative Agent’s option be (i) released
to the applicable Loan Party, or (ii) applied (upon compliance with such terms
and conditions as may be required by the Administrative Agent ) to repair or
restoration, either partly or entirely, of the Borrowing Base Property so
damaged, or (iii) applied to the payment of the Obligations in such order and
manner as the Administrative Agent, in its sole discretion, may elect, whether
or not due (provided, that to the extent any such proceeds are applied to any
portion of the outstanding principal or interest on any of the Loans, such
proceeds shall be applied to all Outstanding Amounts on any Loans pro rata based
on the Total Outstandings). In any event, the unpaid portion of the Obligations
shall remain in full force and effect and the payment thereof shall not be
excused.
     (k) Each Loan Party shall at all times comply (and shall cause each
applicable TRS to comply) in all material respects with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting any
Borrowing Base Property.
     6.19 Updated Appraisals.
     Acknowledge and agree that the Administrative Agent shall have the right,
in its discretion, to obtain, at the sole expense of the Borrower, a new or
updated Appraisal with respect to any of the Borrowing Base Properties (in
addition to the re-appraisals that may be required in connection with the
exercise of the Borrower’s option to extend the Maturity Date pursuant to
Section 2.14) to the extent that the most recently delivered Appraisal with
respect to such Borrowing Base Property is more than twelve (12) calendar months
old; provided, without limiting the foregoing right of the Administrative Agent,
so long as no Event of Default shall then exist, the Administrative Agent shall,
within fifteen (15) business days following the written request of the Borrower
and at the sole cost and expense of the Borrower, order new or updated
Appraisals for any of the Borrowing Base Properties to the extent that the most
recently delivered Appraisal related to any such Borrowing Base Property is more
than six (6) calendar months old. In addition, to the extent the Administrative
Agent initially incurs any costs or expenses related to any new or updated
Appraisal provided for in this Section 6.19, the Borrower shall reimburse the
Administrative Agent upon demand in the amount of such out-of-pocket costs or
expenses. As such new or updated Appraisals are obtained and approved by the
Administrative Agent, such Appraisals shall, immediately upon such approval, be
used in the determination of the BBP Value of the applicable Borrowing Base
Property.

77



--------------------------------------------------------------------------------



 



     6.20 Title Insurance Policy.
     Deliver (or cause to be delivered) within thirty (30) days following the
addition of a Borrowing Base Property to the Borrowing Base pursuant to
Section 1.07 to the Administrative Agent a Mortgage Policy with respect to the
applicable Borrowing Base Property, in an amount at least equal to the amount to
be secured by the applicable Mortgage and together with endorsements acceptable
to the Administrative Agent (including tie-in, first loss and last dollar
endorsements, in each case, where available), issued, coinsured and reinsured by
title insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens of the type described in Section 7.01(a), (c), (d), (f), (g) and (j) and
other Liens approved by the Administrative Agent and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent reasonably may deem necessary or desirable and as may be
available in the state where such Real Property is located. Without limiting the
foregoing, Borrower shall, promptly following the recording of the Mortgage with
respect to any Borrowing Base Property added upon the receipt of a Mortgage
Policy pursuant to clause (B) of Section 1.07(a)(i), cause the Title Insurance
Company that issued such Mortgage Policy to issue an endorsement to such
Mortgage Policy modifying the description of the insured Mortgage in Schedule A
of such Mortgage Policy to add the recording information.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any other
Loan Party or, except where expressly limited to Loan Parties, any other
Subsidiary (and where applicable, specifically including Section 7.11, the
Consolidated Parties) to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Liens”):
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 5.08(b) and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

78



--------------------------------------------------------------------------------



 



     (g) (i) Liens on any Borrowing Base Property shown as exceptions from
coverage under any Mortgage Policy approved by the Administrative Agent
respecting such Borrowing Base Property, and (ii) without duplication of the
foregoing, easements, rights-of-way, restrictions and other similar encumbrances
affecting any Real Property owned by any Loan Party which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and which, with
respect to Borrowing Base Properties, have been reviewed and approved by the
Administrative Agent (such approval to be in the reasonable judgment of the
Administrative Agent);
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens, if any, in favor of the L/C Issuer and/or Swing Line Lender to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender or
an Impacted Lender to fund risk participations hereunder;
     (j) the interests of any ground lessor under an Approved Ground Lease and
the interests of any TRS under a lease of any Borrowing Base Property;
     (k) Liens on any assets (other than any Borrowing Base Property and related
assets) securing Indebtedness permitted by Section 7.03(f), including Liens on
such Real Property existing at the time such Real Property is acquired by the
applicable Loan Party or any Non-Guarantor Subsidiary;
     (l) Liens on the Equity Interests of any Non-Guarantor Subsidiary;
provided, no such Liens shall be permitted with respect to the Equity Interests
of Pebblebrook Hotel Lessee, any entity which is the lessee with respect to a
Borrowing Base Property or the direct or indirect parent thereof (other than
Liens in favor of the Administrative Agent respecting the Equity Interests of
Pebblebrook Hotel Lessee, as contemplated by the Loan Documents);
     (m) other Liens on assets (other than Borrowing Base Properties) securing
claims or other obligations of the Loan Parties and their Subsidiaries (other
than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate; and
     (n) any interest of title of a lessor under, and Liens arising from or
evidenced by protective UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, operating
leases permitted hereunder.
     7.02 Investments. Make any Investments, except:
     (a) Investments by the Consolidated Parties (other than by the Parent REIT)
in (i) Borrowing Base Properties, and (ii) other real properties that are
fully-developed, open and operating income-producing “luxury,” “upper upscale”
or “upscale” full or select service hotels, with all material approvals from
each Governmental Authority required in connection with the lawful operation of
such hotels, and which real properties shall, upon the making of such
Investments, be wholly owned by such Consolidated Party;
     (b) Investments held by the Borrower or such Loan Party or other Subsidiary
in the form of cash or cash equivalents;
     (c) Investments existing as of the Closing Date and set forth in
Schedule 5.08(c);
     (d) Advances to officers, directors and employees of the Borrower, the Loan
Parties and other Subsidiaries in aggregate amounts not to exceed (i) $500,000
at any time outstanding for employee relocation purposes, and (ii) $100,000 at
any time outstanding for travel, entertainment, and analogous ordinary business
purposes;
     (e) Investments of (i) the Borrower in any Guarantor (including
(A) Investments by the Borrower in any private REIT, so long as Borrower owns
100.0% of the “common” Equity Interests in such private REIT and

79



--------------------------------------------------------------------------------



 



(B) Investments by the Borrower in a Guarantor in the form of an intercompany
loan), (ii) any Guarantor in the Borrower or in another Guarantor (including
Investments by a Guarantor in the Borrower or in another Guarantor in the form
of an intercompany loan), and (iii) the Borrower, any Guarantor or any
Non-Guarantor Subsidiary in Non-Guarantor Subsidiaries (including Investments by
the Borrower, any Guarantor or any Non-Guarantor Subsidiary in a Non-Guarantor
Subsidiary in the form of an intercompany loan) that own, directly or
indirectly, and operate Real Properties that are fully-developed, open and
operating income-producing “luxury,” “upper upscale” or “upscale” full or select
service hotels, with all material approvals from each Governmental Authority
required in connection with the lawful operation of such hotels; provided,
notwithstanding the foregoing or any other provision herein or in any other Loan
Document to the contrary, the Parent REIT shall not own any Equity Interests in
any Person other than the Borrower;
     (f) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (g) Guarantees permitted by Section 7.03;
     (h) Other Investments of the Borrower and its Subsidiaries in:
     (i) Real properties consisting of undeveloped or speculative land (valued
at cost for purposes of this clause (h)) with an aggregate value not greater
than five percent (5.0%) of Consolidated Tangible Assets and which real
properties shall, upon the making of such Investments, be wholly owned by the
Borrower or such Subsidiary;
     (ii) Incoming-producing real properties (other than hotels or similar
hospitality properties) (valued at cost for purposes of this clause (h)) with an
aggregate value not greater than ten percent (10.0%) of Consolidated Tangible
Assets and which real properties shall, upon the making of such Investments, be
wholly owned by the Borrower or such Subsidiary;
     (iii) Real properties with respect to which development activities are
being undertaken by the applicable owner thereof (valued at cost for purposes of
this clause (h); provided, that all costs and expenses associated with all
existing development activities (budget to completion) shall be included in
determining the aggregate Investment of the Borrower or such Subsidiary with
respect to such activities) with an aggregate value not greater than fifteen
percent (15.0%) of Consolidated Tangible Assets and which real properties shall,
upon the making of such Investments, be wholly owned by the Borrower or such
Subsidiary and;
     (iv) Unconsolidated Affiliates (valued at cost for purposes of this clause
(h)) with an aggregate value not greater than fifteen percent (15.0%) of
Consolidated Tangible Assets;
     (v) Mortgage or real estate-related loan assets (valued at cost for
purposes of this clause (h)) with an aggregate value not greater than fifteen
percent (15.0%) of Consolidated Tangible Assets; and
     (vi) Equity Interests in any Person (other than any Affiliate of the
Borrower) (valued at cost for purposes of this clause (h)) with an aggregate
value not greater than five percent (5.0%) of Consolidated Tangible Assets;
provided, however, that the collective aggregate value of the Investments owned
pursuant to items (i) through (vi) of this clause (h) above shall not at any
time exceed thirty percent (30.0%) of Consolidated Tangible Assets;
     (i) Investments in fixed or capital assets to the extent not prohibited
under Section 7.12; and
     (j) Investments in any Person as a result of any merger or consolidation
completed in compliance with Section 7.04.

80



--------------------------------------------------------------------------------



 



     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
     (c) Guarantees of (i) the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor, (ii) the Parent REIT or the Borrower, in respect of Indebtedness
otherwise permitted hereunder of any Non-Guarantor Subsidiary if, in the case of
any Guarantee pursuant to this clause (ii), (x) no Default or Event of Default
shall exist immediately before or immediately after the making of such
Guarantee, and (y) there exists no violation of the financial covenants
hereunder on a Pro Forma Basis after the making of such Guarantee, and
(iii) Non-Guarantor Subsidiaries made in the ordinary course of business;
     (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) unsecured Indebtedness in the form of trade payables incurred in the
ordinary course of business;
     (f) Indebtedness of any Loan Party or Non-Guarantor Subsidiary incurred or
assumed after the date hereof that is either unsecured or is secured by Liens on
any assets of such Loan Party (other than any Borrowing Base Property) or of
such Non-Guarantor Subsidiary; provided, such Indebtedness shall be permitted
under this Section 7.03(f) only if: (i) no Default or Event of Default shall
exist immediately before or immediately after the incurrence or assumption of
such Indebtedness, and (ii) there exists no violation of the financial covenants
hereunder on a Pro Forma Basis after the incurrence or assumption of such
Indebtedness; and
     (g) Indebtedness consisting of intercompany loans permitted under
Section 7.02(e).
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for Dispositions
permitted under Section 7.05 (other than under Section 7.05(e)) or except that,
so long as no Default or Event of Default exists or would result therefrom:
     (a) any Guarantor may merge with the Borrower or any other Guarantor,
provided that when any Guarantor is merging with the Borrower, the Borrower
shall be the continuing or surviving Person;
     (b) any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party; and
     (c) (i) any Non-Guarantor Subsidiary may merge with any other Person or
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Person; provided such merger or Disposition shall be
permitted under this Section 7.04(c)(i) only if there exists no violation of the
financial covenants hereunder on a Pro Forma Basis after such merger or
Disposition, and (ii) any Non-Guarantor Subsidiary may merge with a Loan Party;
provided that the Loan Party shall be the continuing or surviving Person.

81



--------------------------------------------------------------------------------



 



     7.05 Dispositions.
Make any Disposition of any assets or property, except:
     (a) Dispositions in the ordinary course of business (other than those
Dispositions permitted under clause (b) of this Section 7.05), so long as (i) no
Default or Event of Default shall exist immediately before or immediately after
such Disposition, and (ii) the Consolidated Parties will be in compliance, on a
Pro Forma Basis following such Disposition, with (x) the covenants set forth in
Sections 7.01, 7.02, 7.03, and 7.11 of this Agreement, (y) all restrictions on
Outstanding Amounts contained herein, and (z) the requirements of Section 1.07
(in the case of any Disposition with respect to a Borrowing Base Property), in
each case as demonstrated by a Compliance Certificate with supporting
calculations delivered to the Administrative Agent on or prior to the date of
such Disposition showing the effect of such Disposition;
     (b) Any of the following:
     (i) Dispositions of obsolete, surplus or worn out property or other
property not necessary for operations, whether now owned or hereafter acquired,
in the ordinary course of business and for no less than fair market value;
     (ii) Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, in each
case in the ordinary course of business and for no less than fair market value;
     (iii) Dispositions of inventory and Investments of the type described in
Section 7.02(b) and (c) in the ordinary course of business;
     (iv) leases of Real Property (other than any Borrowing Base Property) and
personal property assets related thereto to any TRS; and
     (v) in order to resolve disputes that occur in the ordinary course of
business, the Borrower and any Subsidiary of Borrower may discount or otherwise
compromise, for less than the face value thereof, notes or accounts receivable;
     (c) Dispositions of property by any Loan Party to the Borrower or to
another Loan Party;
     (d) Dispositions permitted by Section 7.04; and
     (e) Any other Disposition approved in writing by the Administrative Agent
and the Required Lenders.
Notwithstanding the foregoing provisions of this Section 7.05, no Loan Party
shall sell or make any other Disposition of assets or property that will have
the effect of causing such Loan Party (or any other Loan Party) to become liable
under any tax protection or tax sharing agreement if the amount of such
liability would exceed an amount equal to 1.0% of the total assets of such Loan
Party without the prior written consent of the Administrative Agent.
     7.06 Restricted Payments.
     (a) Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except:
     (i) so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, each Subsidiary may make
Restricted Payments to the Borrower, the Guarantors and any other Person that
owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

82



--------------------------------------------------------------------------------



 



     (ii) so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, the Borrower and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person;
     (iii) so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, the Borrower and each Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and
     (iv) so long as no Acceleration shall have occurred, each TRS may make
Restricted Payments to its TRS parent entity to the extent necessary to pay any
tax liabilities then due (after taking into account any losses, offsets and
credits, as applicable; provided that any such Restricted Payments by a TRS
shall only be made after it has paid all of its operating expenses currently due
or anticipated within the current month and next following month;
     (b) Notwithstanding the foregoing, the Loan Parties shall be permitted to
make Restricted Payments of the type and to the extent permitted pursuant to
Section 7.11(e) of this Agreement.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided, that the foregoing restriction shall not
apply to transactions between or among the Borrower and any Guarantor or between
and among any Guarantors, or between and among any Loan Party and the TRS or an
Approved Manager (if applicable).
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that clauses (ii) and (iii) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness in respect of (A) capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets permitted hereunder , or
(B) a property-specific financing involving only a Non-Guarantor Subsidiary as
the borrower, in each case solely to the extent any such negative pledge relates
to the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of (i) $300,000,000, and (ii) an amount
equal to 75% of the net proceeds from the issuance and sale of Equity Interests
of the Borrower or any of its Subsidiaries (other than issuances to any Loan
Party) after the date hereof, including upon any conversion of debt securities
of the Borrower into such Equity Interests.
     (b) Consolidated Recourse Secured Indebtedness Limitation. Permit the
amount of Consolidated Recourse Secured Indebtedness (excluding Indebtedness
hereunder) to, at any time, exceed twenty-five percent (25.0%) of Consolidated
Tangible Assets.

83



--------------------------------------------------------------------------------



 



     (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio (i) at any time during the period commencing as of the
Closing Date and continuing until the date which is 18 months following the
Closing Date to be less than 1.50x, and (ii) and at any time thereafter to be
less than 1.75x.
     (d) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during at any time during the following periods to be greater than the
ratio set forth opposite such period:

              Maximum Consolidated Period   Leverage Ratio
Closing Date through June 30, 2011
    7.00:1.00  
July 1, 2011 through December 31, 2012
    6.00:1.00  
January 1, 2013 and all dates thereafter
    5.00:1.00  

     (e) Distribution Limitation. Permit, for any given four (4) calendar
quarter period of the Consolidated Parties, the amount of Restricted Payments
made by the Consolidated Parties to the holders of their Equity Interests
(excluding any such holders of Equity Interests which are Loan Parties) during
such period to exceed the FFO Distribution Allowance for such period; provided,
that to the extent no Event of Default then exists or will result from same (or
if an Event of Default then exists or will result from same, then so long as no
Acceleration shall have occurred), each Loan Party and each other Subsidiary
(including Pebblebrook Hotel Lessee) shall be permitted to make Restricted
Payments to the Borrower and the Borrower shall be permitted to make Restricted
Payments to Parent REIT, in each case to permit the Parent REIT to make
Restricted Payments to the holders of the Equity Interests in the Parent REIT to
the extent necessary to maintain Parent REIT’s status as a REIT and as necessary
to pay any special or extraordinary tax liabilities then due (after taking into
account any losses, offsets and credits, as applicable) on capital gains
attributable to Parent REIT.
     (f) Consolidated Funded Indebtedness to Total Asset Value Ratio. Permit the
Consolidated Funded Indebtedness to Total Asset Value Ratio, at any time during
the period commencing as of the Closing Date and expiring as of the 31st
calendar month following the Closing Date, to exceed 45%.
     7.12 Capital Expenditures.
     Make or become legally obligated to make any expenditure in respect of the
purchase or other acquisition of any fixed or capital asset other than normal
replacements and maintenance which are properly charged to current operations
and other reasonable and customary capital expenditures made in the ordinary
course of the business of the Parent REIT and its Subsidiaries.
     7.13 Accounting Changes.
     Make any change in (a) accounting policies or reporting practices, except
as required by GAAP, or (b) fiscal year, except with the written consent of the
Administrative Agent.
     7.14 Ownership of Subsidiaries; Certain Real Property Assets.
     Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Parent REIT, the Borrower, any other Loan
Party or a private REIT) to own any Equity Interests of any Borrowing Base
Entity, except to qualify directors where required by Applicable Law, (b) permit
any Loan Party that owns a Borrowing Base Property to issue or have outstanding
any shares of preferred Equity Interests, (c) permit, create, incur, assume or
suffer to exist any Lien on any Equity Interests owned by the Borrower or any
Loan Party of (i) any Loan Party or (ii) any TRS that leases a Borrowing Base
Property or is the direct or indirect parent of any such TRS (other than, in
each case, pursuant to the Collateral Documents), (d) permit DC Hotel Trust to
directly own or acquire any Real Property assets; provided, that this clause (d)
of Section 7.14 shall not prohibit DC Hotel Trust from owning or acquiring any
Equity Interests in any Subsidiary that owns any Real Property assets, or
(e) permit the Borrower to own less than 99% of the outstanding common Equity
Interests in Pebblebrook Hotel Lessee.

84



--------------------------------------------------------------------------------



 



     7.15 Leases.
     Permit any Loan Party to enter into, terminate, cancel, amend, restate,
supplement or otherwise modify any Material Lease relating to any Borrowing Base
Property; provided, that (i) such Borrowing Base Property may be subject to an
Approved Ground Lease entered into in accordance with and subject to the
requirements of this Agreement, (ii) the applicable Borrowing Base Entity may
lease such Borrowing Base Property owned (or ground leased) by it to a TRS
pursuant to a form of Lease acceptable to the Administrative Agent, in its
reasonable discretion, and (iii) the applicable Borrowing Base Entity or the
applicable TRS (if any) may enter into, terminate, cancel, amend, restate,
supplement or otherwise modify any Material Lease relating to such Borrowing
Base Property (including any Lease between such Borrowing Base Entity and such
TRS respecting any Borrowing Base Property) to the extent that the entry into,
termination, cancellation, amendment, restatement, supplement or modification is
not reasonably likely to, in the aggregate with any other then-existing
conditions or circumstances, have a Material Adverse Effect.
     7.16 Sale Leasebacks.
     Permit any Loan Party to enter into any Sale and Leaseback Transaction with
respect to any Borrowing Base Property.
     7.17 [Reserved].
     7.18 Additional Borrowing Base Property Matters.
     (a) Permit (i) any Borrowing Base Property to cease to be wholly owned by a
Loan Party or ground leased by a Loan Party pursuant to an Approved Ground
Lease, except in connection with a Disposition completed in accordance with
Sections 1.07 and 7.05; (ii) the existence of any material default or any event
of default of a Loan Party under any Approved Ground Lease with respect to any
Borrowing Base Property; (iii) any Borrowing Base Property to cease to be
encumbered by a first priority perfected Lien (subject only to Permitted Liens
of the type described in Section 7.01(c), (d), (f), (g), (i) and (j)) in favor
of the Administrative Agent (for the benefit of the Lenders, Administrative
Agent and the other Secured Parties), except in connection with a Disposition
completed in accordance with Sections 1.07 and 7.05; (iv) any Borrowing Base
Property to be subject to any Lien other than a Permitted Lien of the type
described in Section 7.01(c), (d), (f), (g), (i) and (j); or (v) at any time
after the date that is twenty-four (24) months after the Closing Date, Borrowing
Base Properties to be located in less than four (4) separate metropolitan
statistical areas except in accordance with the provisions of Section 1.07(c).
     (b) Without limiting the foregoing, neither the Borrower nor any other Loan
Party shall add any Borrowing Base Property to, or remove any Borrowing Base
Property from, the Borrowing Base, except in accordance with the provisions of
Section 1.07.
     7.19 Insurance Proceeds and Condemnation Awards.
     (a) In the event of any loss or damage to any portion of any Borrowing Base
Property due to fire or other casualty, or any taking of any portion of any
Borrowing Base Property by condemnation or under power of eminent domain, the
Administration Agent shall have the right, but not the obligation, so long as
any Default or Event of Default exists to settle insurance claims and
condemnation claims or awards, unless the loss or damage is less than the
greater of (i) $10,000,000.00 and (ii) ten percent (10%) of the “as is”
appraised value of such Borrowing Base Property. If no Default or Event of
Default exists and (i) the loss or damage is less than the greater of (i)
$10,000,000.00 and (ii) ten percent (10%) of the “as is” appraised value of such
Borrowing Base Property, or (iii) the Administrative Agent elects not to settle
such claim or award, then the applicable Borrowing Base Entity shall have the
right to settle such claim or award without the consent of the Administrative
Agent or the Required Lenders; provided that (A) such Borrowing Base Entity
shall use the proceeds of any claim or award to rebuild or restore the
applicable Borrowing Base Property substantially to its condition prior to the
casualty or condemnation to the extent permitted by Laws and (B) such Borrowing
Base Entity shall provide the Administrative Agent with notice of the casualty
or condemnations. Failure to use the insurance proceeds received directly from
the insurance company to rebuild and restore shall constitute an Event of
Default. Notwithstanding the foregoing, provided that

85



--------------------------------------------------------------------------------



 



the conditions set forth in (A) and (B) above are satisfied and so long as each
of the following (1) through (4) is satisfied, the Loan Parties shall have the
right to settle claims or awards for more than $10,000,000.00, provided that the
Administrative Agent shall have the right to settle any claim or award that the
Loan Parties have not settled on or before one year after the date of such loss
or prior to the date of such taking. If (1) no Event of Default exists hereunder
or under the other Loan Documents; (2) no monetary Event of Default has occurred
during the preceding twelve (12) months; (3) the proceeds or awards received by
the Administrative Agent, together with any additional funds deposited with the
Administrative Agent by the Loan Parties, are sufficient, in the Administrative
Agent’s reasonable discretion, either to restore the affected Borrowing Base
Property substantially to its condition before the casualty or to remedy the
condemnation; and (4) the Borrowing Base Property will continue to qualify as a
Borrowing Base Property following the completion of any such repairs or
restoration, then the applicable Borrowing Base Entity shall be entitled to use
the insurance or condemnation proceeds to rebuild the affected Borrowing Base
Property or to remedy the effect of the condemnation, as the case may be. In all
other cases, the Administrative Agent shall have the right (but not the
obligation) to collect, retain and apply to the Indebtedness all insurance and
condemnation proceeds (after deduction of all expense of collection and
settlement, including reasonable attorney and adjusters’ fees and expenses). Any
proceeds remaining after application to the Indebtedness shall be paid by the
Administrative Agent to the Borrower or the party then entitled thereto.
     (b) If the Administrative Agent does not elect to or is not entitled to
apply casualty proceeds or condemnation awards to the Indebtedness and if the
Loan Parties are not entitled to settle such claims, all as provided under
Section 7.19(a), the Administrative Agent shall have the right (but not the
obligation) to settle, collect and retain such proceeds, and after deduction of
all reasonable expenses of collection and settlement, including reasonable
attorney and adjusters’ fees and expenses, to release the same to the Borrower
(or the applicable Borrowing Base Entity, at the instruction of the Borrower)
periodically, provided that the Borrower (or the applicable Borrowing Base
Entity) shall:
     (i) expeditiously repair and restore all damage to the portion of the
Borrowing Base Property in question resulting from such casualty or
condemnation, including completion of the construction if such fire or other
casualty shall have occurred prior to completion, so that the Borrowing Base
Property continue to qualify as a Borrowing Base Property following such
construction; and
     (ii) if the casualty proceeds or condemnation awards are, in the
Administrative Agent’s reasonable judgment, insufficient to complete the repair
and restoration of the buildings, structures and other improvements constituting
the Borrowing Base Property as aforesaid, then the Loan Parties shall promptly
deposit with the Administrative Agent the amount of such deficiency.
Any request by a Loan Party for a disbursement by the Administrative Agent of
casualty proceeds or condemnation awards by the Borrower pursuant to this
Section 7.19 and the disbursement thereof shall be conditioned upon the Loan
Parties’ compliance with and satisfaction of the same conditions precedent as
would be applicable in connection with construction loans made by institutional
lenders for projects similar to the affected Borrowing Base Property, including
approval of plans and specifications, submittal of evidence of completion,
updated title insurance, lien waivers, and other customary safeguards.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. Except as expressly provided in Section 8.04, the
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Section 6.01, 6.02, 6.03, 6.05(a), 6.10, 6.11, 6.12, 6.13, 6.15 (to
the extent such failure would permit the ground lessor under the applicable
Approved Ground Lease to

86



--------------------------------------------------------------------------------



 



terminate such Approved Ground Lease), 6.18 or Article VII, or any Guarantor
fails to perform or observe any term, covenant or agreement contained in
Article XI hereof; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) Borrower’s actual
knowledge of such failure or (ii) Borrower’s receipt of notice as to such
failure from the Administrative Agent or any Lender; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due after giving effect to any applicable grace period (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

87



--------------------------------------------------------------------------------



 



     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind in writing any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens of the type described in Section 7.01(c), (d), (f),
(g), (i) and (j)) on the Collateral purported to be covered thereby; or
     (m) REIT or QRS Status. The Parent REIT shall, for any reason, lose or fail
to maintain its status as a REIT or the Borrower shall, for any reason, lose or
fail to maintain its status as any of the following: a REIT, a partnership or a
disregarded entity (in each case, for federal income tax purposes), a TRS or a
QRS; or
     (n) Management and Franchise Agreements. There occurs a monetary or
material default under a management or franchise agreement with respect to a
Borrowing Base Property (which material default shall include any default which
would permit the manager or franchisor under any such management or franchise
agreement to terminate such management or franchise agreement or would otherwise
result in a material increase of the obligations of the Borrower or such
Subsidiary of the Borrower that is a party to such management or franchise
agreement) and such default is not remedied prior to the date which is the later
of (i) the earlier of (A) if no other Default exists, sixty (60) days from the
occurrence of the event or condition which caused, led to, or resulted in such
default, or (B) the date that a Default (other than the subject Default relative
to such management or franchise agreement) occurs and (ii) the last day of the
cure period provided in such management or franchise agreement (as applicable).
     8.02 Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions (any such action, an
“Acceleration”):
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

88



--------------------------------------------------------------------------------



 



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.17;
     Sixth, to payment of that portion of the Obligations constituting
Obligations then owing under Secured Hedge Agreements, ratably among the Hedge
Banks in proportion to the respective amounts described in this clause Sixth
held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     8.04 Special Provision Regarding Failure to Comply with Certain Financial
Covenants. Notwithstanding any provision herein or in any other Loan Document to
the contrary (including Section 8.01(b)), each of the Administrative Agent and
the Lenders agrees that the failure of the Borrower and the other Loan Parties
to comply with any covenant set forth in Section 7.11 during the period
commencing as of the Closing Date and continuing until the date that is eighteen
(18) months after the Closing Date (any such failure, a “Financial Covenant
Failure Event”) shall not constitute an Event of Default if the Borrower,
immediately upon determining that such Financial Covenant Failure Event shall
have occurred, (a) causes the Total Outstandings (other than that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit) to
be prepaid and reduced to zero ($0), and (b) fully Cash Collateralizes that
portion of L/C Obligations comprised of the aggregate undrawn amount

89



--------------------------------------------------------------------------------



 



of Letters of Credit. Following the occurrence of a Financial Covenant Failure
Event, Borrower shall not submit any Request for Credit Extension (and none of
the Lenders, the Swing Line Lender or the L/C Issuer shall be obligated to fund
any Committed Loan or Swing Line Loan, or to issue any Letter of Credit) unless
and until the condition giving rise to such Financial Covenant Failure Event
shall no longer exist, the Borrower and the other Loan Parties are in full
compliance with the covenants set forth in Section 7.11, and all other
conditions for such Credit Extension (including those conditions set forth in
Article IV) have been satisfied.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default then exists;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document,

90



--------------------------------------------------------------------------------



 



(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation or Removal of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall appoint a successor, which successor shall be approved by
the Borrower with such approval not to be unreasonably withheld (provided,
however, if a Default or Event of Default shall exist at the time, no approval
of the Borrower shall be required hereunder), and which successor shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in

91



--------------------------------------------------------------------------------



 



effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     The Administrative Agent may be removed by the Supermajority Lenders
(excluding the vote of the Administrative Agent, in its capacity as a Lender, as
more particularly set forth in the proviso to the next sentence) in the case of
fraud, misappropriation of funds or the commission of illegal acts by the
Administrative Agent or where the Administrative Agent has been grossly
negligent in performing (or failing to perform) its obligations hereunder or
under any other Loan Document in any material respect. Any such removal shall be
effective upon the acceptance of appointment of a successor Agent in accordance
with the provisions of the first paragraph of this Section 9.06; provided,
however, to the extent the Administrative Agent being replaced pursuant to this
Section 9.06 is also a Lender, such Person shall not be permitted to vote in
connection with the removal of the Administrative Agent and appointment of a
successor Administrative Agent pursuant to this paragraph of Section 9.06. Such
successor Administrative Agent shall be approved by the Borrower with such
approval not to be unreasonably withheld (provided, however, if a Default or
Event of Default shall exist at the time, no approval of the Borrower shall be
required hereunder).
     Any resignation by (or removal of) Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation (or removal) as
L/C Issuer and Swing Line Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or removed) L/C Issuer and Swing Line Lender, (b) the retiring (or
removed) L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring (or removed) L/C Issuer to
effectively assume the obligations of the retiring (or removed) L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Syndication Agents, Documentation Agents, Joint Bookrunners or Joint
Lead Arrangers (if any) listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

92



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral and Guaranty Matters. Each of the Lenders (including each
Lender in its capacity as a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, including without
limitation in connection with the voluntary removal of a Borrowing Base Property
from qualification as such pursuant to Section 1.07(c) in connection with such
sale, or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
     (c) to release any Guarantor from its obligations under Article XI hereof
if (i) such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder, or (ii) so long as no Default or Event of Default then
exists (and will not exist as a result of such release), such Person
(A) acquires or owns any Real Property which is collateral for Indebtedness
incurred or assumed by such Person (and such Real Property is the sole Real
Property asset owned by such Person), and (B) is expressly prohibited in writing
from guaranteeing Indebtedness of any other person or entity pursuant to (I) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Person or (II) a provision of such Person’s Organization Documents, in
each case, which provision was included in such Organization Document or such
other document, instrument or agreement at the request of the applicable third
party creditor and as an express condition to the extension or assumption of
such Indebtedness secured by such Real Property.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under Article XI hereof pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations hereunder, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.
Without limiting the foregoing, to the extent the Required Lenders waive any of
the provisions of Section 7.05 with respect to the Disposition of any assets or
other property covered thereby, or any assets or other property is Disposed of
as permitted by Section 7.05 or the Borrower voluntarily removes any Borrowing
Base Property from qualification as such pursuant to Section 1.07(c) in

93



--------------------------------------------------------------------------------



 



connection with any Disposition of such Borrowing Base Property, such assets or
other property (unless Disposed of to a Loan Party) or Borrowing Base Property
shall be Disposed of free and clear of the Liens created by the Collateral
Documents, and the Administrative Agent shall, at the Borrower’s expense, take
all actions reasonably requested by Borrower to effect or cause such assets,
other property or Borrowing Base Property to be Disposed of free and clear of
the Liens created by the Collateral Documents.
     9.11 Secured Hedge Agreements. Except as otherwise expressly set forth
herein or in any Collateral Document, no Hedge Bank that obtains the benefits of
Section 8.03, any Collateral by virtue of the provisions hereof or of any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
     (e) change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;
     (g) release, without the written consent of each Lender, (i) all or
substantially all of the value of the guaranty under Article XI hereof, except
to the extent the release of any Guarantor is permitted pursuant to Section

94



--------------------------------------------------------------------------------



 



9.10 (in which case such release may be made by the Administrative Agent acting
alone), or (ii) all or substantially all of the Collateral in any transaction or
series of related transactions; or
     (h) amend, modify or waive any of the provisions of any Loan Document
related to advance rates related to the Borrowing Base Properties or the
definitions of (or provisions relating to) the terms “Borrowing Base,”
“Borrowing Base Properties,” “BBP Value” or the components thereof (to the
extent related to the calculation of the Borrowing Base or the approval and/or
qualifications respecting Borrowing Base Properties) without the written consent
of the Supermajority Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by all Lenders other than such one
(1) non-consenting Lender, the Borrower may replace such non-consenting Lender
in accordance with Section 10.13.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier
(in a manner that provides for electronic confirmation of delivery) as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
     (i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address(es), telecopier number(s),
electronic mail address(es) or telephone number(s) specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given upon obtaining electronic confirmation of delivery to the
recipient telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

95



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation

96



--------------------------------------------------------------------------------



 



thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Applicable Law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay, on the Closing Date and
thereafter within five (5) Business Days after written demand, (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. For the avoidance of doubt, this Section shall not provide any right to
payment with respect to increases in taxes or costs and expenses related solely
to such increases in taxes.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted

97



--------------------------------------------------------------------------------



 



against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. For the avoidance of doubt,
this Section shall not provide any right to payment with respect to increases in
taxes or costs and expenses related solely to such increases in taxes.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity; provided, further, that the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, shall reimburse each Lender for any indemnity amount actually paid by such
Lender to the Administrative Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, pursuant to this Section 10.04(c) to the
extent such underlying indemnity obligation arose in connection with any claim
by such Lender against the Administrative Agent (or any such sub-agent) or the
L/C Issuer in its capacity as such, or against such Related Party, as the case
may be, if such Lender has obtained a final, non-appealable judgment in favor of
such Lender on such claim as determined by a court of competent jurisdiction.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

98



--------------------------------------------------------------------------------



 



     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default then exists, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or

99



--------------------------------------------------------------------------------



 



delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default exists at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $2,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without

100



--------------------------------------------------------------------------------



 



compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders (existing and future), and the Commitments of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

101



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be; provided, further, that no Lender shall have any obligation to
accept such an appointment as successor L/C Issuer or Swing Line Lender unless
such Lender accepts such appointment in writing. If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach by the Person disclosing
such Information of this Section (or, to the knowledge of such Person, as a
result of a breach by another Person bound by this Section 10.07) or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of written information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

102



--------------------------------------------------------------------------------



 



     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities laws.
     10.08 Right of Setoff. If an Event of Default exists, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit

103



--------------------------------------------------------------------------------



 



Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that, pursuant to the express terms hereof, gives the Borrower
the right to replace a Lender as a party hereto (including such circumstances
described in Section 10.01), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee arranged by the Borrower and the
Administrative Agent that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with Applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY

104



--------------------------------------------------------------------------------



 



AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger, are arm’s-length commercial transactions between the Borrower ,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions

105



--------------------------------------------------------------------------------



 



contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor the Arranger has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by Applicable Law,
each of the Borrower and the other Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     10.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
     10.20 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
ARTICLE XI.
GUARANTY
     11.01 The Guaranty.
     (a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

106



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents, Secured Hedge Agreements or other documents
relating to the Obligations, the obligations of each Guarantor under this Credit
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.
     11.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 11.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by Applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Applicable Law,
the occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
     (c) the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
     (e) any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Credit Extensions that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Loan Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.
     11.03 Reinstatement.
     Neither the Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower, by reason of the Borrower’s bankruptcy or
insolvency or by reason of

107



--------------------------------------------------------------------------------



 



the invalidity or unenforceability of all or any portion of the Guaranteed
Obligations. The obligations of the Guarantors under this Article XI shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and each Guarantor agrees that it will indemnify the Administrative Agent and
each holder of Guaranteed Obligations on demand for all reasonable out-of-pocket
costs and expenses (including all reasonable fees, expenses and disbursements of
any law firm or other outside counsel incurred by the Administrative Agent)
incurred by the Administrative Agent or such holder of Guaranteed Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.
     11.04 Certain Waivers.
     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrower
hereunder or against any collateral securing the Guaranteed Obligations or
otherwise, (b) it will not assert any right to require the action first be taken
against the Borrower or any other Person (including any co-guarantor) or pursuit
of any other remedy or enforcement any other right and (c) nothing contained
herein shall prevent or limit action being taken against the Borrower hereunder,
under the other Loan Documents or the other documents and agreements relating to
the Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.
     11.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by Applicable
Law, as between the Guarantors, on the one hand, and the Administrative Agent
and the holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 11.01. The Guarantors acknowledge and
agree that the Guaranteed Obligations are secured in accordance with the terms
of the Collateral Documents and that the holders of the Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.
     11.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with Applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.
     11.07 Guaranty of Payment; Continuing Guaranty.
     The guarantee in this Article XI is a guaranty of payment and performance,
and not merely of collection, and is a continuing guarantee, and shall apply to
all Guaranteed Obligations whenever arising.

108



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

          BORROWER: PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership

    By:   PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate Investment Trust, its
general partner             By:   /s/ Raymond D. Martz         Name:   Raymond
D. Martz        Title:   Chief Financial Officer   

          GUARANTORS:   PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate
Investment Trust
      By:   /s/ Raymond D. Martz         Name:   Raymond D. Martz        
Title:   Chief Financial Officer   

            TARHEEL OWNER LLC, a Delaware limited liability company
      By:   /s/ Raymond D. Martz         Name:   Raymond D. Martz        
Title:   Vice President and Secretary        HUSKIES OWNER LLC, a Delaware
limited liability company
      By:   /s/ Raymond D. Martz         Name:   Raymond D. Martz        
Title:   Vice President and Secretary        ORANGEMEN OWNER LLC, a Delaware
limited liability company
      By:   /s/ Raymond D. Martz         Name:   Raymond D. Martz        
Title:   Vice President and Secretary        GATOR OWNER LLC, a Delaware limited
liability company
      By:   /s/ Raymond D. Martz         Name:   Raymond D. Martz        
Title:   Vice President and Secretary     

 



--------------------------------------------------------------------------------



 



                                   

            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Roger C. Davis         Name:   Roger C. Davis        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Roger C. Davis         Name:   Roger C. Davis        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Mark F. Monahan         Name:   Mark F. Monahan        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            US BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Lori Y. Jensen         Name:   Lori Y. Jensen        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
      By:   /s/ Jason Chrein         Name:   Jason Chrein        Title:  
Director            By:   /s/ Joseph A. Asciolla         Name:   Joseph A.
Asciolla        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Dan LePage         Name:   Dan LePage        Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB, as a Lender
      By:   /s/ James M. Armstrong         Name:   James M. Armstrong       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            CHEVY CHASE BANK, a division of Capital One N.A., as a Lender
      By:   /s/ Paula W. Simon         Name:   Paula W. Simon        Title:  
Vice President     

 